            Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 1 of 112



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

                                                  Case No. CIV-19-522-J
 IN RE MAMMOTH ENERGY
 SERVICES, INC. SECURITIES                        CLASS ACTION
 LITIGATION

                                                  SECOND AMENDED COMPLAINT
                                                  FOR VIOLATION OF THE
                                                  FEDERAL SECURITIES LAWS

                                                  Jury Trial Demanded

       Daniel, Vincent, and Sharon Furia (the “Furia Family” or “Lead Plaintiffs”), by and

through their attorneys, allege upon personal knowledge as to themselves, and upon

information and belief as to all other matters, based upon the investigation conducted by

and through their attorneys, which included, among other things, a review of documents

filed by Defendants (as defined below) with the United States Securities and Exchange

Commission (the “SEC”), documents filed in the case of United States of America v. Ahsha

Nateef Tribble, Donald Keith Ellison and Jovanda R. Patterson, Crim. No. 19-541

(D.P.R.), news reports, press releases issued by Defendants, and other publicly available

documents, as follows:

                    NATURE AND SUMMARY OF THE ACTION

       1.      This is a federal securities class action on behalf of all investors who

purchased or otherwise acquired Defendant Mammoth Energy Services, Inc. (“Mammoth”

or the “Company”) common stock between October 19, 2017 and June 5, 2019, inclusive

(the “Class Period”). This action is brought on behalf of the Class for violations of Sections

10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C.


                                              1
           Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 2 of 112




§§ 78j(b) and 78t(a) and Rule 10b-5 promulgated thereunder by the SEC, 17 C.F.R. §

240.10b-5.

      2.      This case concerns a scheme by Mammoth’s wholly-owned subsidiary,

Cobra Acquisitions, LLC (“Cobra”), to bribe Federal Emergency Management Agency

(“FEMA”) officials to steer over $1.8-billion of business to Cobra/Mammoth to re-build

Puerto Rico’s power grid in the aftermath of Hurricane Maria. The contracts were with the

Puerto Rican Energy Power Authority (“PREPA”). PREPA’s ability to meet its payment

obligations under the contracts, which was in bankruptcy at the time, was dependent on

obtaining funding from FEMA.

      3.      Cobra’s President, Defendant Keith Ellison, was indicted in an indictment

filed under seal dated September 3, 2019 for Conspiracy to Commit Bribery against the

United States; Honest Services Wire Fraud; Disaster Fraud; and False Statements. FEMA

officials Ahsha Nateef Tribble and Jovanda R. Patterson were also indicted. A copy of the

indictment, United States of America v. Ahsha Nateef Tribble, Donald Keith Ellison and

Jovanda R. Patterson, Crim. No. 19-541 (D.P.R.) is annexed hereto as Exhibit A and

incorporated by reference herein.

      4.      In their press release announcing the unsealed indictments on September 10,

2019, the United States Department of Justice said:

      The indictment alleges that the defendants used Tribble’s positions in FEMA to
      benefit and enrich themselves and defraud the United States. . . . Following the
      passage of Hurricane María over Puerto Rico on September 20, 2017, Ahsha Nateef
      Tribble, Donald Keith Ellison, and Jovanda R. Patterson came to Puerto Rico as part
      of the recovery and restoration of Puerto Rico’s electric power grid. In Tribble’s
      position as Sector Lead and Deputy Director, she reported directly to the Federal



                                            2
            Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 3 of 112



       Coordinating Officer and was FEMA’s primary leader as to the restoration of
       electric power on the island.

       From October 2017 to April 2019, Tribble and Ellison developed a personal
       relationship wherein Ellison provided Tribble with things of value with the intent to
       influence Tribble’s performance of official acts. Ellison provided Tribble with
       personal helicopter use, hotel accommodations, airfare, personal security services,
       and the use of a credit card. As part of Ellison’s pattern of providing things of value
       to Tribble, he also secured employment within COBRA’s affiliated companies for
       her friend, defendant Patterson. In exchange, Tribble performed official acts,
       including influencing, advising, and exerting pressure on PREPA and FEMA
       officials, in order to award restoration work to COBRA and accelerate payments to
       COBRA.1

       5.      Mammoth’s CEO, Defendant Arty Straehla, was also the CEO of Cobra.

Straehla was involved in securing the initial Cobra contract from PREPA in October 2017.

Almost immediately after the contract was awarded to Cobra, government officials and

news reporters began to question the legitimacy of the contract award. In fact, in response

to a question from a stock market analyst who was noting some of the news stories

questioning how Cobra got its contract, Straehla responded that he and Ellison both went

to Puerto Rico to work on obtaining the contract and said “we did everything absolutely

right” and that he and Ellison gave “a very legitimate effort.”

       6.      Ellison, when questioned by E&E News on October 31, 2017 regarding the

contract award said “We feel we had a really good package put together that would provide

for the community without taking needed resources away from the island,” he said,

characterizing his company’s relationship with PREPA as a “standard bidding process for

a storm contract.” (Emphasis added.)


1
 https://www.justice.gov/usao-pr/pr/fema-deputy-regional-administrator-former-
president-cobra-acquisitions-llc-and-another.

                                              3
           Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 4 of 112




      7.      These statements, and other made during the Class Period, were false and

materially misleading when made as Cobra did not obtain the PREPA contracts through

“legitimate efforts” or by doing “everything absolutely right” or by having a “standard

bidding process” but, instead, by bribing FEMA officials to steer the business to Cobra.

      8.      On June 3, 2018 Tribble sent Ellison an email from her personal email

account with the subject that $200 million in payments were being delayed and another

work stoppage looming. Three days later, Mammoth re-filed a registration statement with

the SEC to allow its two controlling shareholders, Wexford Capital LP and Gulfport

Energy Corp., to sell four million shares of their Mammoth common stock. On June 15,

2018 Layton asked the SEC for accelerated approval of the dormant shelf-registration,

accelerated approval was granted, and Wexford and Gulfport sold their four million shares

of Mammoth common stock. Wexford sold 2,764,400 shares for total proceeds of

$105,074,844 and Gulfport sold 1,235,600 shares for total proceeds of $46,965,156 on June

29, 2018. On June 18, 2018 Straehla and Layton attended a leadership meeting which

included the senior officers of various Mammoth subsidiaries. CW1 is a former President

of a Mammoth subsidiary and who attended the June 18, 2020 meeting. At this meeting,

Straehla informed the attendees that Mammoth was “getting push back from PREPA” on

outstanding payments. This was non-public information and could only have been known

by Straehla from the information Tribble provided to Ellison.

      9.      Neither Straehla nor Mammoth disclosed to their investors that PREPA

might not pay Mammoth for the work it performed, and that work might be stopping.




                                            4
         Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 5 of 112




       10.    In sum, Ellison knew, or recklessly disregarded, that his statements about

how Cobra obtained the PREPA contracts were false and that all statements made by

Mammoth concerning how Mammoth obtained the PREPA contracts were false and

misleading as they omitted to disclose the material facts that the contracts were secured

through Ellison’s bribing Tribble and hiring Patterson at Cobra which subjected Mammoth

to forfeitures, fines, and penalties. Ellison’s scienter can be attributed to Mammoth as

Ellison was a senior officer of Cobra and Cobra’s revenues and earnings were a highly

significant part of Mammoth’s revenues and earnings during the Class Period. Ellison’s

and Mammoth’s scienter can be inferred from all the facts alleged in this Complaint.

       11.    In sum, Straehla’s scienter can be inferred from the fact that: (1) he was with

Ellison in October 2017 when the first contract was awarded to Cobra and, as alleged in

the indictment, the illegal conduct began in October 2017; (2) he was put on notice of the

potential for wrongdoing by all the news stories and government investigations concerning

the contract award; (3) Straehla misrepresented that Cobra had prior infrastructure repair

experience and that its contract provisions were different than the contract provisions found

in Whitefish Energy, which had its contract terminated a few days after it was signed; (4)

in July 2018 Cobra hired Patterson from FEMA at three times her government salary,

creating not only the appearance but an actual conflict of interest with PREPA; and (5)

Straehla failed to inform investors that Ellison was being questioned by the FBI and

Homeland security on March 15, 2019 or that Ellison was terminated from Cobra on June

7, 2019, the same day Straehla publicly defended Cobra’s conduct in Puerto Rico. Straehla

signed the first contract with PREPA (the “First PREPA Contract”) on behalf of Cobra and


                                             5
         Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 6 of 112




a provision in that contract provided: “COBRA has the continuous obligation to disclose

to PREPA all information and circumstances of its relations with clients and third persons

and any interest which could reasonable influence PREPA when executing the contract or

during its term. COBRA was to avoid even the appearance of the existence of conflicting

interests.” Indictment ¶ 25(e). Straehla’s scienter can be inferred from all the facts alleged

in this Complaint.

       12.    The contracts to rebuild Puerto Rico’s power grid was a huge financial win

for Mammoth. The work accounted for 55% of the Company’s total revenue in the fourth

quarter of 2017, and 60% of the Company’s total revenue for all of 2018. Mammoth’s stock

price increased from $14.49 per share at the start of the Class Period to a Class Period high

of $40.88 per share – an increase of more than 180%.

       13.    Mammoth investors began to learn of the wrongdoing beginning on March

15, 2019. On that day, Straehla surprised investors by stating that Mammoth was “in the

process of leaving the island completely within the next 60 days” and that “there can be no

assurances that we will be able to secure contracts for any of this work.”2 Unbeknownst to

investors, on that same day, Ellison was being interviewed by agents from the Federal

Bureau of Investigation and the Department of Homeland Security regarding Cobra’s

contract awards in Puerto Rico. Plus, on March 15, 2018, CW1 was contacted by an FBI

agent, Brad Lynch, but CW1 was instructed by a Mammoth executive to ignore the call

and not return it. Mammoths’ stock price fell 12% on March 15, 2019, or $2.50 per share.


2
 Mammoth Energy Services Inc., 4Q18 and Fiscal 2018 – Earnings Call Transcript,
dated March 15, 2019, at 2-3.

                                              6
          Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 7 of 112




        14.   On May 24, 2019, investors began to learn of the illegal conduct which

allowed Cobra to obtain the PREPA contracts. That day, The Wall Street Journal published

an article titled “FEMA Official Probed Over Puerto Rico Power Restoration,” in which it

reported that the FEMA Deputy Regional Administrator who oversaw FEMA’s response

to the damage caused by Hurricane Maria, Ahsha Nateef Tribble, was under investigation

by the Department of Homeland Security and had been placed on administrative leave over

allegations that she improperly steered work to Mammoth’s subsidiary, Cobra. The Wall

Street Journal’s story was published in the middle of the day on May 24, 2019 and

Mammoth’s stock price fell from its intra-day high of $12.40 per share to close at $11.74

per share, a 5% drop. Mammoths’ stock price had closed at $12.24 on May 23, 2019.

        15.   On June 5, 2019, at 3:44 pm—shortly before the markets closed, The Wall

Street Journal published another article, titled “Puerto Rico Grid Contractor Caught Up

in Federal Probes” in which it reported that the “The Federal Bureau of Investigation and

the Department of Homeland Security’s Inspector General are looking into the work of a

Mammoth Energy Services Inc. subsidiary in Puerto Rico, examining how the Oklahoma

City-based company came to dominate the power restoration efforts there since 2017”. The

article also reported that the FBI had “opened a related criminal inquiry”. Mammoth’s

stock price fell from its closing price on the prior day, $11.20 per share, to close at $9.53

per share on June 5 and continued to fall to close at $6.11 per share on June 6, 2019, a 45%

drop.

        16.   In an article published on September 10, 2019, United States Attorney for

the District of Puerto Rico, Rosa Emilia Rodriguez-Velez told Caribbean Business that


                                             7
          Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 8 of 112




“the investigation remains underway.” Mammoth’s stock price fell from its intra-day high

of $4.25 per share on September 10, 2019 to close at $3.19 per share a few days later.

       17.     All totaled, almost $325 million in Mammoth’s market capitalization was

wiped out.

                             JURISDICTION AND VENUE

       18.     The federal law claims asserted herein arise under §§ 10(b) and 20(a) of the

Exchange Act, 15 U.S.C. § 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder by

the SEC, 17 C.F.R. § 240.10b-5, as well as under the common law.

       19.     This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §1331 and § 27 of the Exchange Act, 15 U.S.C. § 78aa.

       20.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and

Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the Company’s principal executive

offices are located in this judicial district and many of the acts charged herein, including

the dissemination of materially false and misleading information, occurred in substantial

part in this District.

       21.     In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not

limited to, the mails, interstate telephone communications and the facilities of the

NASDAQ, a national securities exchange.

                                         PARTIES

       22.     Lead Plaintiff Daniel Furia purchased shares of Mammoth common stock as

set forth in his certification filed with the Court, ECF 22-1 at 8-9. He purchased his stock


                                              8
         Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 9 of 112




at artificially inflated prices during the Class Period and has been damaged by the

revelation of the Company’s material misrepresentations and material omissions.

       23.    Lead Plaintiff Sharon Furia purchased shares of Mammoth common stock as

set forth in her certification filed with the Court, ECF 22-1 at 11-12. She purchased her

stock at artificially inflated prices during the Class Period and has been damaged by the

revelation of the Company’s material misrepresentations and material omissions.

       24.    Lead Plaintiff Vincent Furia purchased shares of Mammoth common stock

as set forth in his certification filed with the Court, ECF 22-1 at 14-15. He purchased his

stock at artificially inflated prices during the Class Period and has been damages by the

revelation of the Company’s material misrepresentations and material omissions.

       25.    Collectively, Daniel, Sharon and Vincent Furia are referred to throughout

this complaint as the “Lead Plaintiffs.”

       26.    Defendant Mammoth Energy Services, Inc. was incorporated pursuant to the

laws of Delaware and maintains its principal executive offices in Oklahoma City,

Oklahoma. The Company’s stock trades on the NASDAQ under the ticker symbol

“TUSK”. Mammoth’s principal place of business is at 14201 Caliber Drive, Suite 300,

Oklahoma City, Oklahoma.

       27.    Defendant Arty Straehla (“Straehla”) has been the Chief Executive Officer,

and a Director, of Mammoth since June 3, 2016. Straehla has also been Cobra’s Chief

Executive Officer since its formation in 2017. Defendant Straehla signed Mammoth’s

annual reports filed on Form 10-K for the years 2017 and 2018, as well as Mammoth’s




                                            9
           Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 10 of 112




quarterly reports filed on Form 10-Q for: the fourth quarter of 2017; the first, second, and

third quarters of 2018; and the first quarter of 2019.

       28.     Defendant Mark Layton (“Layton”) has been the Chief Financial Officer and

Secretary of Mammoth since June 3, 2016. Defendant Layton signed Mammoth’s annual

reports filed on Form 10-K for the years 2017 and 2018, as well as Mammoth’s quarterly

reports filed on Form 10-Q for: the fourth quarter of 2017, the first, second, and third

quarters of 2018; and the first quarter of 2019.

       29.     Defendant Donald Keith Ellison was President of Mammoth’s wholly owned

subsidiary, Cobra Acquisitions, LLC, from January 2017 until he was terminated on June

7, 2019.

       30.     Collectively, Straehla, Layton and Ellison are, at times, referred to as the

“Individual Defendants”.

       31.     The Individual Defendants, because of their positions at the Company,

possessed the power and authority to control the content and form of the Company’s annual

reports, quarterly reports, press releases, investor presentations, and other materials

provided to the SEC, securities analysts, money and portfolio managers and investors, i.e.,

the market. The Individual Defendants authorized the publication of the documents,

presentations, and materials alleged herein to be misleading prior to its issuance and had

the ability and opportunity to prevent the issuance of these false statements or to cause

them to be corrected. Because of their positions with the Company and access to material

non-public information available to them but not to the public, the Individual Defendants

knew that the adverse facts specified herein had not been disclosed to and were being


                                             10
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 11 of 112




concealed from the public and that the positive representations being made were false and

misleading. The Individual Defendants are liable for the false statements pleaded herein.

                             RELEVANT NON-PARTIES

      32.    Cobra Acquisitions LLC is a wholly-owned subsidiary of Mammoth and was

formed in 2017. Cobra’s principal place of business is the same as Mammoth’s, 14201

Caliber Drive, Suite 300, Oklahoma City, Oklahoma. Cobra and Mammoth share a website,

www.mammothenergy.com, and a telephone number and Ellison did not have a “@cobra”

email address but, instead, his email address was “@mammothenergy.com”.

      33.    Ahsha Nateef Tribble (“Tribble”) was the FEMA Region II Deputy Regional

Administrator, assigned to work in Puerto Rico as part of FEMA’s response to Hurricane

Maria from October 2017, until she was placed on administrative leave in mid-May of

2019. From October 2017 to September 2018, Tribble was Sector Lead for Power and

Infrastructure in Puerto Rico and part of the Office of the FEMA Federal Coordinating

Officer in Puerto Rico as Recovery Office Deputy Director – Infrastructure

Directorate/Disaster Recovery Manager.

      34.    Jovanda R. Patterson (“Patterson” or “JoJo”), was a FEMA Deputy Chief of

Staff, assigned to San Juan, Puerto Rico from October 2017 to March 2018. Patterson

resigned from her position with FEMA in July 2018, whereupon she began working for

Mammoth’s wholly owned subsidiary, Cobra Logistics Holdings, LLC.

      35.    CW1 is a former President of a Mammoth subsidiary. CW1’s tenure at

Mammoth began on May 31, 2018. CW1 left Mammoth after Ellison was indicted. CW1

attended Leadership Meetings at Mammoth which were meetings of senior officers and


                                            11
          Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 12 of 112




division heads of the various Mammoth subsidiaries. The meetings were run by Straehla

and attended by Layton.

                              FACTUAL ALLEGATIONS

A.       Background.

         36.   Mammoth was incorporated in Delaware in June 2016 as a wholly-owned

subsidiary of Mammoth Energy Partners, LP, a Delaware limited liability company.

Mammoth was formed by Wexford and Gulfport and Mammoth sold common stock to the

public in an IPO which closed on October 19, 2016. Mammoth did not conduct any material

business operations prior to becoming a public company.3

         37.   In 2017, Mammoth expanded its operations into the electrical infrastructure

business with the formation of Cobra, and the acquisitions of Higher Power Electrical, LLC

and 5 Star Electric, LLC.

B.       Hurricane Maria Devastates Puerto Rico.

         38.   Hurricane Maria made landfall in Puerto Rico on September 20, 2017,

causing extensive damage to the island’s electrical power system. That same day, President

Donald Trump issued a major disaster declaration for Puerto Rico (the “Declaration”).

PREPA was the government-owned monopoly responsible for electricity generation,

power distribution and power transmission in Puerto Rico.

         39.   FEMA is the federal agency tasked with assisting the public once the

President declares that a state of emergency or major disaster exists. FEMA coordinates



3
    Form 10-K, filed with the SEC on March 15, 2019, at 57.

                                            12
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 13 of 112




the federal government’s role in preparing for, preventing, mitigating the effects of,

responding to, and recovering from all domestic disasters.

       40.    Pursuant to the Declaration, FEMA was authorized to provide Individual

Assistance, Public Assistance (“PA”), and Hazard Mitigation to Puerto Rico. Through its

PA program, FEMA provided supplemental Federal disaster grant assistance for debris

removal, emergency protective measures, and the restoration of disaster-damaged, publicly

owned facilities and the facilities of certain private nonprofit organizations. The PA

program also encouraged protection of these damaged facilities from future events by

providing assistance for hazard mitigation measures.

       41.    FEMA processed PA grant funding according to the type of work the

applicant undertook. Eligible work had to be required as a result of the declared incident,

be located in the designated area, be the legal responsibility of the applicant, and be

undertaken at a reasonable cost. Eligible applicants include states, federally recognized

tribal governments, U.S. territories, local governments, and certain private non-profit

organizations. Puerto Rico was an eligible applicant.

       42.    From in or about October 2017 to in or about September 2018, Tribble was

Sector Lead for Power and Infrastructure in Puerto Rico (“Sector Lead”) as part of FEMA’s

response to Hurricane Maria. She was also designated as Recovery Office Deputy Director

– Infrastructure Directorate/Disaster Recovery Manager (“Recovery Manager”) in the

Office of the FEMA Federal Coordinating Officer in Puerto Rico. Her official duties

included, but were not limited to, approval of requisition for supplies and services and

approval of worksheets submitted as part of the PA program.


                                            13
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 14 of 112




       43.     Starting in or about October 2017 and up until March 2018, Patterson was a

FEMA Deputy Chief of Staff assigned to San Juan, Puerto Rico. Patterson resigned from

her position with FEMA on or about July 2018 and was hired by Cobra at more than three

times her FEMA salary.

C.     Cobra Enters Into 2 Contracts With
       PREPA, plus Amendments, All Totaling $1.845 Billion.

       44.     Cobra entered into the First PREPA Contract on October 19, 2017. The

contract was expected to generate $200 million over a 120-day period. Mammoth issued a

press release on October 19, 2017, stating in pertinent part:


        Mammoth Energy Services, Inc. (“Mammoth”) (NASDAQ: TUSK) today
        announced that its wholly owned subsidiary, Cobra Acquisitions LLC, has
        signed a contract to aid in the restoration of utility infrastructure on the
        island of Puerto Rico. Cobra, a utility infrastructure business focused on
        the repair and construction of transmission and distribution (T&D)
        networks, will perform the work. The contract will commence
        immediately and is expected to generate revenue of up to $200 million
        over the initial 120 days.
        Arty Straehla, Mammoth's Chief Executive Officer, stated, “We are
        honored to be chosen to help restore the electric utility infrastructure for
        the residents of Puerto Rico. After witnessing the destruction from
        Hurricane Maria first hand last weekend, where 85% of Puerto Rico’s
        residents are currently living without electricity, we intend to work
        quickly both to help rebuild the electric grid and to help restore normalcy
        to people’s lives.”
        The work to be provided by Cobra includes the following:
             • Comprehensive damage assessment of existing electrical grid.
             • Engineering services to aid in the design of a new electric utility
               grid to Puerto Rico Electric Power Authority (PREPA)
               specifications.

             • Construction services to rebuild the electric grid.



                                             14
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 15 of 112




             • Fully self-contained solution including all operational and life
               support related to operating within the disaster area without
               creating an additional strain on the local population.
        The initial mobilization of construction equipment and personnel is
        expected to begin in the coming days with people currently in place
        performing an initial damage and engineering assessment to determine the
        full scope of work required. This contract will be incremental to
        Mammoth’s existing energy service operations.

       45.    Pursuant to Article 21, of the First PREPA Contract, Cobra and its

representatives had the continuous obligation to disclose to PREPA all information and

circumstances of its relations with clients and third persons and any interest which could

reasonably influence PREPA when executing the contract or during its terms. Cobra was

to avoid even the appearance of the existence of conflicting interests. Indictment ¶ 25(e).

Specifically, Article 21 provided (Emphasis added):

        ARTICLE 21: Conflict of Interest

        The Contractor certifies that none of its representatives under this Contract
        receive payment or compensation of any nature, for services rendered
        regularly through an appointment to a governmental agency, body, public
        corporation or municipality of Puerto Rico. The Contractor also certifies
        that he may have consulting services contracts with other governmental
        agencies or bodies, but such condition does not constitute a conflict of
        interest for the Contractor.

        The Contractor acknowledges that in executing the services pursuant to
        Contract it has a duty of complete loyalty towards PREPA which
        includes not having adverse interests to those of PREPA related to the
        services. Those adverse interests include representation of clients which
        have or may have opposed interests to those of PREPA in relation to the
        services. Also, the Contractor shall have the continuous obligation to
        disclose to PREPA all information and circumstances of its relations
        with clients and third persons and any interest which could
        reasonably influence PREPA when executing this Agreement or
        during its term.



                                             15
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 16 of 112



        1)        The Contractor represents conflicting interests when on behalf
                  of a client he must contend for that which it is his duty to oppose
                  to comply with its obligations with another previous, present or
                  potential client. Also, the Contractor represents conflicting
                  interests when his conduct is described as such in the canons of
                  ethic applicable to the Contractor and his personnel or in the
                  laws or regulations of the Commonwealth of Puerto Rico.

        2)        In the event that any of the partners, directors or employees of
                  the Contractor should incur in the conduct described herein,
                  said conduct shall constitute a violation to the prohibitions
                  provided herein. The Contractor shall avoid even the
                  appearance of the existence of conflicting interests.

        3)        The Contractor acknowledges that the PREPA’s Chief of
                  Supply Chain Division and Contracting Officer shall have the
                  power to intervene the acts of the Contractor and/or its agents,
                  employees, and subcontractors regarding the enforcement of
                  the prohibitions contained herein. In the event that PREPA
                  should discover the existence of adverse interests with the
                  Contractor, the Chief of Supply Chain Division and Contracting
                  Officer shall inform the Contractor, in writing, of PREPA’s
                  intention to terminate this Contract within a thirty (30) day
                  period. During said period, the Contractor may request a
                  meeting with the Chief of Supply Chain Division and
                  Contracting Officer to present his arguments regarding the
                  alleged conflict of interests, which meeting shall be granted by
                  PREPA in every case of alleged conflict of interests. In the
                  event that the Contractor does not request such a meeting during
                  the specified thirty (30) day period or the controversy is not
                  satisfactorily settled during the meeting, this Contract shall be
                  cancelled.

        4)        The Contractor certifies that, at the time of award of this
                  Contract, it does not have any other contractual relation that can
                  enter in a conflict of interest with this Contract. The Contractor
                  also certifies that no public employee has any personal or
                  economical interest in this Contract.


       46.    In addition to representing and signing on behalf of Cobra in the execution

of the First PREPA Contract, Straehla represented and signed on behalf of Cobra in all five


                                            16
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 17 of 112




amendments to the First PREPA Contract. The conflict of interest provision contained in

Article 21 remained in effect for the full term of the First PREPA Contract.

       47.    On January 31, 2018 Mammoth filed a Form 8-K with the SEC disclosing

that, on January 28, 2018, “Cobra and PREPA amended the Initial PREPA Contract to

increase the total contract amount by an additional $245.4 million to a total of $445.4

million.” In addition to increasing the value of the First PREPA Contract, Cobra warranted

in this amendment (“Amendment No. 4”), that the scope of work as provided under the

First PREPA Contract and its Amendments was performed consistent with all applicable

FEMA laws, regulations, and eligibility guidelines and only included work eligible for

FEMA reimbursement assistance. Indictment ¶ 30. Among the various changes made

pursuant to Amendment No. 4, were the following provisions:

        8.        Anti-corruption Code for a New Puerto Rico: Contractor agrees to
                  comply with the provisions of Act 2-2018, known as the Anti-
                  Corruption Code for a New Puerto Rico, as the same may be amended
                  from time to time.4

        9.        Government Ethics Act: The Contractor hereby certifies that it is in
                  compliance with Act 1 of January 3, 2012, as amended, known as the
                  Ethics Act of the Government of Puerto Rico, which, stipulates that, no
                  employee or executive of the Contractor, nor any member of his/he[r]

4
  Act 2-2018 was passed into law in Puerto Rico “to compile into a single statute the public
policy on zero tolerance for corruption, strengthen the tools to fight corruption, broaden
the protections available to individuals who report acts of corruption; and for other related
purposes.” In recognition of the severe and pervasive corruption issues that plagued Puerto
Rico, under the heading “STATEMENT OF MOTIVES,” Act 2-2018 provides:
“Corruption is an evil that affects all levels of our society. This continues to be a
serious and sensitive issue due to the failed anti-corruption public policies implemented
by previous administrations. This evil erodes public trust in institutions and the mere
conduct of one of its members may lay to waste the collective-group effort of an
organization. . . .” See http://www.oslpr.org/download/en/2018/A-002-2018.pdf.
(Emphasis added).

                                             17
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 18 of 112



                   immediate family (spouse, dependent children or other members of
                   his/her household or any individual whose financial affairs are under
                   the control of the employee) shall have any direct or indirect pecuniary
                   interest in the Services to be rendered under this Agreement, except as
                   may be expressly authorized by the Governor of Puerto Rico in
                   consultation with the Secretary of Treasury and the Secretary of Justice
                   of the Government.


       48.    In their 2018 First Quarter 10-Q, Mammoth disclosed that “During the first

quarter of 2018, we executed two amendments to the [PREPA] contract, increasing the

total contract value to $945.4 million from $200.0 million originally.” This included

Amendment No. 5 to the First PREPA Contract, entered into on February 27, 2018, which

increased the total value of the contract by an additional $500 million. Straehla and Ellison

represented Cobra together in executing Amendment No. 5 and both signed the amendment

on Cobra’s behalf.

       49.    Mammoth issued a press release announcing the Second PREPA Contract on

May 29, 2018, titled “Cobra Signs New $900 million Contract to Finish the Restoration of

Critical Electrical Services and Support the Initial Phase of Reconstruction of the Electrical

Utility System in Puerto Rico.” The press release stated in pertinent part:

        Request For Proposal (RFP) Process

        In mid-February, the Commonwealth of Puerto Rico began a competitive
        RFP bid process (RFP #77844) to complete the restoration of critical
        electrical system components and to support the initial reconstruction
        phase of its electrical utility system following the impact of Hurricane
        Maria. This process involved the submission of bids from qualified
        infrastructure construction companies and an analysis by PREPA of each
        bidder’s experience, asset base, financial capacity, understanding of the
        project and overall cost to perform the work needed. After concluding the
        selection process, Cobra entered into a contract with PREPA on May 26,
        2018.


                                             18
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 19 of 112




        Restoration and Reconstruction Contract

                                 *      *        *

        Arty Straehla, Mammoth’s Chief Executive Officer, stated, “We are very
        proud of our Cobra team in Puerto Rico. Through the team’s hard work,
        professionalism and technical ability, we have been selected to lead this
        very important effort to complete the restoration phase and transition to
        the reconstruction phase of the electric utility system in Puerto Rico,
        which is expected to last for several years. The reconstruction of the
        electric utility infrastructure will improve the reliability and quality of
        service for the citizens of Puerto Rico.”

      50.    The press release, along with a copy of the Second PREPA Contract were

included as exhibits to Mammoth’s Form 8-K filed with the SEC on May 31, 2018. Straehla

represented Cobra in executing the Second PREPA Contract, which contained a conflict of

interest provision under Article 21 that was identical to Article 21 of the First PREPA

Contract, as described in paragraph 43 above. Under Article 49 of the Second PREPA

Contract, titled “Compliance with Commonwealth of Puerto Rico Contracting

Requirements,” Straehla certified that Cobra and its representatives were in compliance

with, among other ethical regulations and laws, the “Anti-Corruption Code for a New

Puerto Rico” – a certification that Straehla had previously made in Amendment No. 4 to

the First PREPA Contract as described in paragraph 45 above.

      51.    All totaled, the PREPA contracts could result in potential revenue of $1.845

billion for Mammoth.

D.    Defendants Publicly Discuss the First PREPA Contract Award.

      52.    After announcing the award of the First PREPA Contract, on October 20,

2017, Mammoth held a conference call with analysts. Defendants Straehla and Layton


                                            19
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 20 of 112




participated on this conference call, along with Donald Peter Crist, Mammoth’s Director

of Investor Relations. During the conference call, Straehla stated in pertinent part:


        As the press release states, Mammoth signed a contract worth up to $200
        million in revenue over the next 120 days. We expect this to be ongoing
        work after that point in time. We hope this leads to additional work in
        rebuilding the infrastructure for the emergency situation.
        Our team has been in Puerto Rico for the past week, and I personally was
        in Puerto Rico over the past weekend, and I can tell you firsthand
        that there is a dire need for this aid. Most of Puerto Rico’s population is
        currently living without power. We intend to work quickly to restore
        power and a sense of normalcy to the people of Puerto Rico.
        Under the terms of the contract, we will provide construction services to
        restore the transmission and distribution networks and substation
        infrastructure. Cobra will provide a self-contained solution to the citizens
        of Puerto Rico aid in their time of need.
        To accomplish this without being a burden on -- an already strained
        society, we will provide accommodations, freshwater generation and our
        own medical facilities for our workers. We have personnel performing an
        additional -- an initial damage assessment with construction crews and
        equipment set to be mobilized to the island in the coming days. We
        anticipate having our full complement of personnel and utility
        construction equipment in Puerto Rico shortly.

       53.    In response to a question from an analyst as to the Company’s “margin

expectations,” Layton responded in pertinent part:


        …we expect that this contract will have a significant impact on both Q4
        '17 and Q1 2018. Further, we look forward to discussing our Q3 results in
        the coming weeks. We're in the preliminary assessment of damage and
        there are a number of variables and storm work but we expect this to be
        accretive to our corporate margin.

       54.    In response to a question from an analyst as to what “the payment terms [are]

going to look like,” Straehla responded:


                                             20
         Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 21 of 112



        This contract included a $15 million upfront payment and from that point
        -- and then we also put in the contract that it will be -- we will be paid --
        we will bill twice weekly. And the contract is with a PREPA, but it was
        drafted and -- in the room every step of the way with FEMA. So there
        is -- it does comply with FEMA reimbursement requirements. So --
        and quite honestly, we wouldn't have entered this contract if we didn't
        think we would -- if we didn't think we'd get paid. And we feel very,
        very strongly about that. And again, we negotiated the $15 million
        payment upfront to start with the mobilization efforts. [Emphasis added.]

E.     The First PREPA Contract Draws Immediate Scrutiny.

       55.    The First    PREPA Contract drew immediate scrutiny from the U.S.

government and the press for a number of reasons, including: Cobra’s lack of prior

experience; the absence of a normal bidding process; and because PREPA had signed a

$300 million contract with Whitefish Energy – a firm with only two full-time employees,

based in the same hometown of then-Interior Secretary, Ryan Zinke – just two days prior

to entering into the contract with Cobra. However, Mammoth assured the public that the

First PREPA Contract was above-board, that the provisions that landed Whitefish in hot

water did not exist in Cobra’s contract and the majority of negative attention focused on

Whitefish.

       56.    On October 26, 2017, Vox published an article titled “Puerto Rico just hired

2 contractors with little experience to fix its broken power grid.”5 The article stated in

pertinent part:




5
 https://www.vox.com/policy-and-politics/2017/10/26/16533512/puerto-rico-power-
contracts.


                                             21
Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 22 of 112



Puerto Rico’s power crisis has improved little a month after Hurricane
Mari[a] took out the power grid. As of Tuesday, 76 percent of power users
still didn’t have electricity.

In response, Puerto Rico’s public power company has awarded big
contracts to US energy companies with no experience responding to a
major disaster. Generally, experienced utility crews take on the daunting
task of repairing power grids in most US disaster zones.

Neither contract was awarded through a regular bidding process either,
though it could be optional under a technical rule from the Federal
Emergency Management Agency. Still, the decision to forgo an official
process concerns experts and set off alarm bells in Washington, . . .

                              *    *      *

Arty Straehla, the CEO of Mammoth (the parent company of Cobra),
said in a conference call on Friday that Cobra does infrastructure
repairs for utility companies across the Midwest. The company, founded
in 2017 according to SEC filings, has 275 full-time employees, he said,
and recently completed electrical work in Texas and Florida after the
hurricanes.

In a follow-up conversation with Vox, a spokesperson for [Cobra] was
unable to give further details about Cobra’s contracts in Texas and
Florida, or any of the clients they have served. The company has not
won any federal contracts in the past or handled contracts for the
state of Texas, based on a search of government procurement
databases.

Straehla said Cobra planned to send about 500 workers to Puerto Rico in
the coming days. PREPA already put down a $15 million deposit to start
work on the grid, he said, though the contract didn’t go through a bidding
process.

“[The contract] was drafted in the room and every step of the way
with FEMA, so it does comply with FEMA reimbursement,” Straehla
said. “We wouldn’t have entered this contract if we didn’t think we
would get paid.”

Still, two former FEMA officials told Vox they are concerned about
Puerto Rico’s decision to award such large contracts outside the regular



                                   22
          Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 23 of 112



          bidding process, normally required for federal reimbursements.
          [Emphasis added.]

         57.   On October 31, 2017, E&E News published an article titled “Echoes of

Whitefish Surface in $200M Puerto Rico grid deal.”6 The article stated in pertinent part:

          Two days [prior to the Cobra contract], PREPA had approved a separate
          $300 million grid repair deal with Whitefish Energy, a small contracting
          firm that hails from Interior Secretary Ryan Zinke’s hometown of
          Whitefish, Mont.

          The costly terms of PREPA’s deal with Whitefish came under intense
          scrutiny after they were made public, and Ramos [PREPA’s executive
          director] ultimately announced he would move to cancel the contract
          Sunday after calls from Puerto Rico’s governor to end the deal.

          Several U.S. lawmakers, including Rep. Raja Krishnamoorthi (D-Ill.), a
          former official in Illinois’ anti-corruption unit, voiced concerns about
          language in the Whitefish contract that appeared aimed at avoiding
          government oversight.

          “In no event shall PREPA, the Commonwealth of Puerto Rico, the
          [Federal Emergency Management Agency] Administrator, the
          Comptroller General of the United States, or any of their authorized
          representatives have the right to audit or review the cost and profit
          elements of the labor rates specified herein,” the document stated.

          The same language appears word for word in PREPA’s arrangement with
          Cobra, according to a copy of the contract provided to E&E News. The
          news publication Caribbean Business posted a copy of the same document
          on Oct. 20, the day after it was finalized.

          However, the section directly above that statement in both contracts grants
          those same government entities “access to any books, documents, papers,
          and records of the Contractor” for up to three years of the final payment
          under the Contract.

          A Cobra spokesman said the contract “imposes extensive disclosure
          obligations on Cobra in favor of all appropriate governmental authorities”


6
    https://www.eenews.net/stories/1060065137/print.

                                              23
Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 24 of 112



and said there had been no requests to change the language in the
documentation.

PREPA’s deal with Cobra also states that FEMA officials had the
chance to review the arrangement, finding it “an acceptable form to
qualify for funding from FEMA or other U.S. Governmental
agencies.”

That same line landed Whitefish Energy and PREPA in hot water after
FEMA representatives claimed they had not reviewed the contract and that
FEMA also had “significant concerns” with its contents. Representatives
for FEMA did not respond to a request for comment on the agency’s
oversight of Cobra, but Mammoth Energy executives said in a recent
conference call that FEMA was closely involved in reviewing its
subsidiary’s interactions with PREPA, in apparent contrast to
Whitefish.

                             *     *      *

Reached by phone for comment, Cobra Energy President Keith Ellison
defended his company’s contract while noting that he could only speak in
a personal, unofficial capacity. “We feel we had a really good package
put together that would provide for the community without taking
needed resources away from the island,” he said, characterizing his
company’s relationship with PREPA as a “standard bidding process
for a storm contract.”

Ellison deferred official comment on specific contractual language to
Mammoth representatives. He also suggested E&E News reach out to
PREPA about its choice of “boilerplate” contract language.

A PREPA spokeswoman did not respond to a question about the contents
of the contract with Cobra. The company’s executive director said in a
press conference Sunday that he had not been aware of the controversial
language in the Whitefish contract until it was reported on in the press,
despite the fact that he had signed off on the Cobra contract containing
identical language on Oct. 19.

Cobra said in an emailed statement that the company’s team met with
representatives from FEMA, the Army Corps of Engineers “and
other key agencies” during a trip to Puerto Rico in mid-October.




                                   24
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 25 of 112



        “Management met with PREPA authorities at their command center and
        described the company’s experience, ability to mobilize quickly and its
        plan to aid in the restoration of power to the island,” the statement read.
        The company pointed out that it was also involved in recovery efforts in
        Texas and Florida following Hurricanes Harvey and Irma.

        Cobra added that it has a 60-person “advance crew” on the island starting
        to set up operations, with more than 500 people set to mobilize there in
        the coming weeks.

        Ellison said his “biggest concerns” with the restoration progress so far
        stem from getting access to raw materials for rebuilding the grid, which
        have been difficult to shuffle into the island through clogged ports. . . .

       58.    On October 31, 2017, The Intercept published an article titled “There’s A

Shady Puerto Rico Contract You Didn’t Hear About,” which also raised questions about

the First PREPA Contract. Concerning the October 20, 2017 call with investors in which

Straehla claimed that Cobra “hired an experienced management team with an average of

25 years of industry experience at much larger companies to begin the process of entering

the energy infrastructure business,” the article noted:

        The stated expertise and experience may be a bit misleading. By
        phone, Wilson [Mammoth’s spokesman] clarified to The Intercept
        that it was four top managers of Cobra that together hold an average
        of 25 years experience in the utility sector, though he was unable to
        provide more information as to those executives’ names, which
        companies or utilities they had worked for, or the specific nature of
        their utility experience. While he and executives on the call said Cobra
        had been involved in grid restoration work following hurricanes Irma and
        Harvey, the company currently has no ongoing storm-related contracts
        outside of Puerto Rico. . . .

        Neither Wilson nor the call offered much detail on how the contract
        originally came about, either. “Our leadership team went to Puerto Rico
        proactively to meet the authorities there and offer our services and
        expertise,” Mammoth wrote in a statement shortly after the contract was
        signed. “We did not have a previous relationship with the team at PREPA.
        We flew around the island to examine the situation, presented our


                                             25
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 26 of 112



        expertise in storm response and utility infrastructure, including working
        in Texas and Florida to respond to the recent hurricanes, and look forward
        to helping Puerto Rico recover.”

      59.     On November 2, 2017, the House Committee on Energy & Commerce held

a hearing on the energy infrastructure recovery efforts in the wake of Hurricane Maria. In

his opening remarks, Ranking Member Frank Pallone, Jr. (D-NJ), expressed concerns

about the manner in which contracts were awarded, stating in pertinent part:

      I am also troubled by the maze of contracts with numerous companies for
      overlapping missions—a patchwork that is failing to turn the lights back on
      in Puerto Rico. It needs to change now. I am deeply concerned by the terms
      of the contracts PREPA signed with Whitefish and Cobra Acquisitions,
      which went so far as to bar PREPA from holding the companies liable
      for delayed completion of grid repair work or letting the government
      audit their work.

      60.     Charles Alexander, Director of Contingency Operations for the U.S. Army

Corps of Engineers, testified at the hearing. Mr. Alexander testified in response to a

question from House Representative Fred Upton (R-MI) as follows:

              Mr. Upton:      Did the Corps have any advance knowledge
                              of working with PREPA prior to the contract
                              that they established with Whitefish and
                              Cobra? Were you aware of that contract before
                              it was signed?

            Mr. Alexander:    No, sir, we were not. We were engaged in our
                              temporary power mission under the Stafford
                              Act, and we have been working that since the 6th
                              of September. The news that PREPA had
                              independently committed in a contract to
                              another company, we were not consulted; we
                              were not aware.7

7
 House Committee on Energy & Commerce, “The 2017 Hurricane Season: A Review of
Emergency Response and Energy Infrastructure Recovery Efforts” November 2, 2017,
Hearing Transcript at 43.

                                           26
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 27 of 112




       61.    On November 2, 2017, Mammoth held a call with investors to discuss the

Company’s 3Q17 financial results. During the call, James Wicklund from Credit Suisse

AG asked Straehla:

        Cobra has made the news lately because of Puerto Rico, but not just Puerto
        Rico but because of another company that’s operating there, and I know
        you’re both called to Washington. I don’t expect you to make any
        comments about the Montana-based company, but I don’t think you
        guys have hired the Secretary of Interior’s son as an intern8, and I
        know you guys have more than 2 full-time employees. So, we won’t talk
        about the Montana company, but can you talk about how you guys expect
        to address the hearings in Washington on Puerto Rico?

Straehla responded:

       Yes, we haven’t – there has not been anything. And I will tell you, we are
       absolutely – we did everything absolutely right. Let me give just a little
       bit of backdrop of how we did this. We did this the old-fashioned way on the
       13th of October – and we had this competency within our group. We had
       performed extremely well when the hurricanes, unfortunately, hit South
       Texas when Harvey and Irma went through. So we had this ability, built on
       our logistics group that we have, built on our lodging group that we have and
       experience. So myself and my President [Ellison] flew down to Puerto
       Rico on the 13th of October. We met with people, started meeting on
       Saturday at the convention center where everybody was there, that’s the
       command and control center. We went from meeting to meeting, talking
       with FEMA officials, talking with the governors, officials, talking with
       officials from PREPA, that resulted in a meeting that evening – Saturday
       evening around 7:00 p.m. with PREPA. We had a fully self-contained plan
       that nobody else has – had put together for them. That includes having
       berthing barge, that includes housing our folks. We have, in fact, began the
       logistics aspect of that with the first barge departed on the 29th loaded with
       75 pieces of equipment, mostly buckets and diggers. Yesterday, another
       barge departed from Fourchon, Louisiana, with 28 pieces of equipment.

8
 This is an apparent reference to the fact that Interior Secretary Zinke’s son briefly worked
at Whitefish. See https://thehill.com/policy/energy-environment/357562-zinke-i-had-
absolutely-nothing-to-do-with-whitefish-contract. As alleged herein, Cobra/Mammoth
directly hired FEMA official Patterson in July 2018 as a favor to Tribble.

                                             27
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 28 of 112



       We’ll have more barges departing. We’ve actually sent large cargo planes
       full of equipment as well. So our mobilization, the way that we have done
       this, it’s been right from the very beginning, and our goal and our
       operational is to get the lights turn back on in Puerto Rico with our team.
       We’ve got a very …

James Wicklund interjected:

       A very legitimate effort, a very legitimate effort.

To which Straehla confirmed:

       Yes, sir.

       62.    A November 3, 2017 article published in The Atlantic titled “The Puerto Rico

Power Scandal Expands,”9 noted that Cobra’s contract with PREPA had drawn attention

from various federal authorities, including that, “According to a congressional committee

staff member in communication with the office, the Department of Homeland Security’s

Inspector General may also be probing the Cobra contract.”

       63.    On November 6, 2017, CNN published an article titled “Here’s the other

small firm that won a big Puerto Rico power deal,”10 reporting that the Cobra deal is “one

of two major contracts greenlighted by PREPA that have come under scrutiny on Capitol

Hill since recovery efforts began on the island over a month ago.” The article also reported

that “PREPA, the embattled state-owned utility led by executive director Ricardo Ramos,

has faced scrutiny over how these fledgling companies won such lucrative deals over

larger, more established utilities,” and that “many question whether PREPA followed the


9
  https://www.theatlantic.com/politics/archive/2017/11/puerto-rico-whitefish-cobra-fema-
contracts/544892/.
10
   https://money.cnn.com/2017/11/06/news/economy/cobra-power-deal-puerto-
rico/index.html.

                                            28
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 29 of 112




appropriate steps in awarding the contracts.” The article further reported that

Representative Peter DeFazio, a Democrat from Oregon, asked Brock Long, the head of

FEMA, at a House hearing whether he or anyone at FEMA approved the Cobra contract or

the prior $300 million contract between Whitefish and PREPA related to energy restoration

after Hurricane Maria. Long’s response was that “[t]here’s not a lawyer within FEMA that

would have ever approved that contract.” Long also added that “it was not our contract

[a]nd the other thing to be clear here is we don’t approve contracts.” (Emphasis added.)

       64.    On December 1, 2017, then-Senator Claire McCaskill, acting in her capacity

as the Ranking Member of the United States Senate Committee on Homeland Security and

Governmental Affairs, sent a letter to Straehla requesting information concerning Cobra’s

role in the restoration efforts in Puerto Rico (the “McCaskill Letter”). The McCaskill Letter

requested that Straehla provide detailed information and documents with respect to

bidding, negotiation, and the execution of the First PREPA Contract, including information

concerning FEMA or any other federal agency’s involvement in the process. The

McCaskill Letter further stated that the Committee “is concerned about the company’s

apparent attempt to circumvent federal oversight.” The contents of the McCaskill Letter

are set forth below:

        Dear Mr. Straehla:

              I write to request information about the role of Cobra Acquisitions,
        LLC (Cobra), a wholly owned subsidiary of Mammoth Energy Services,
        Inc., in the restoration of Puerto Rico’s electrical grid in the wake of
        Hurricane Maria.

             As of November 30, over two months since Hurricane Maria made
        landfall, more than one third of the island remains without power. As


                                             29
Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 30 of 112



federal agencies continue to work with the Puerto Rico Electric Power
Authority (PREPA) to restore power, it is imperative that any taxpayer
dollars used in this effort are spent effectively and are not subject to waste,
fraud, or abuse. Recent revelations surrounding the $300 million contract
that PREPA awarded to Whitefish Energy Holdings, LLC, have raised
concerns about the management and oversight of federal funds used in the
power restoration efforts.

      On October 19, 2017, PREPA awarded a $200 million contract to
Cobra to perform work that includes a “comprehensive damage
assessment of the existing electrical grid,” “engineering services to aid in
the design of a new electric utility grid,” and “construction services to
rebuild the electric grid.” Recent reports suggest that PREPA plans to use
disaster aid funds from the Federal Emergency Management Agency
(FEMA) to pay Cobra under this contract. Additionally, you reportedly
stated that FEMA played a role during the contracting process and
was “in the room every step of the way.”

       In light of these indications that PREPA plans to use FEMA disaster
relief fuds to pay Cobra, I am concerned about the company’s apparent
attempt to circumvent federal oversight. A publicly released copy of
the contract shows that Cobra and PREPA agreed to the following:

     In no event shall PREPA, the Commonwealth of Puerto Rico,
     the FEMA Administrator, [or] the Comptroller General of the
     United States . . . have the right to audit or review the cost and
     profit elements of the labor rates specified herein.

This clause is in direct conflict with both PREPA and FEMA’s obligations
to ensure that any costs – including labor rates – associated with taxpayer-
funded contracts are fair and reasonable.

     In order to assist this Committee with its oversight of federal
spending and disaster response efforts, I request that you provide the
following information as soon as possible, but no later than December 22,
2017.

  1. Please describe the contracting process, including bid submission and
     negotiations, between PREPA and Cobra. If officials from FEMA, the
     U.S. Army Corps of Engineers, or any other federal agency were
     involved in the contracting process between PREPA and Cobra,
     please explain their roles.



                                      30
Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 31 of 112



 2. Please describe any representations made by PREPA to Cobra
    regarding PREPA’s ability to obtain FEMA Public Assistance
    funding and utilize such funding to pay for costs associated with
    PREPA’s contract with Cobra.

 3. Please explain the purpose of “ARTICLE 59: Access to Records,”
    included in the October 19, 2017 contract between PREPA and Cobra.
    What is the legal basis for the stated prohibition on the ability to “audit
    or review the cost and profit elements of the labor rates specified [in
    the contract]?”

 4. Please provide a copy of the following documents:

        a. The contract executed by PREPA and Cobra on October 19,
           2017, and all exhibits, amendments and addenda;

        b. Any other agreements between PREPA and Cobra related to
           the restoration of power in Puerto Rico;

        c. The request for proposals, or similar notice of opportunity,
           released by PREPA;

        d. All formal proposals or other responses provided by Cobra to
           PREPA prior to the award of the contract;

        e. All communications between Cobra and PREPA related to the
           restoration of power in Puerto Rico;

        f. All communications between Cobra and any employee or
           representative of the federal government related to Cobra’s
           contract with PREPA; and,

        g. All subcontracts awarded by Cobra related to its contract with
           PREPA.

 5. Please describe the work that Cobra plans to complete under its
    contract with PREPA, and the work that has been completed to date.

 6. Please describe Cobra’s role in restoring power to areas affected by
    Hurricanes Harvey and Irma, and identify all entities, (e.g. state or
    local agencies) with which Cobra entered into an agreement related to
    the restoration of energy infrastructure.



                                    31
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 32 of 112




F.     The First PREPA Contract Is Amended.

       65.    On November 1, 2017 PREPA and Cobra amended the First PREPA contract

(“Amendment No. 1”). These amendments are set forth below. Defendant Straehla signed

the amended contract for Cobra. The amendments removed the provisions barring the

government’s right to audit or review the costs and profit elements of the contracts and the

other removed the representation from PREPA that FEMA reviewed and approved the

contracts.

       66.    The original version of Article 59(a) provided in pertinent part:

       ARTICLE 59: Access to Records

       1)     The Contractor agrees to provide PREPA, the Commonwealth of
              Puerto Rico, the FEMA Administrator, the Comptroller General of the
              United States, or any of their authorized representatives access to any
              books, documents, papers, and records of the Contractor which are
              directly pertinent to this Contract for the purposes of making audits,
              examinations, excerpts, and transcriptions, during the Contractor’s
              performance of the Contract and for up to three (3) years after
              Contractor’s receipt of final payment under the Contract. In no event
              shall PREPA, the Commonwealth of Puerto Rico, the FEMA
              Administrator, the Comptroller General of the United States, or any
              of their authorized representatives have the right to audit or review
              the cost and profit elements of the labor rates specified herein.

       67.    The amended version of Article 59(a) removed the sentence, underlined and

italicized above. As discussed infra at paragraph 126, both FEMA and the Department of

Homeland Security of Inspector General (“DHS OIG”) would later determine that FEMA’s

eligibility determination of the Cobra contract was unsound and unsupported.

       68.    The original version of Article 68 provided:

        ARTICLE 68: Penalties, Fines, and Disallowed Costs.



                                            32
          Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 33 of 112



          By executing this Contract, PREPA hereby represents and warrants that
          FEMA has reviewed and approved of this Contract, and confirmed that
          this Contract is an acceptable form to qualify for funding from FEMA or
          other U.S. Governmental agencies. If, as a result of any uncured violation
          of applicable law by Contractor, any U.S. Federal agency or the
          Commonwealth of Puerto Rico disallows or demands repayment for costs
          incurred in the performance of this Contract, or if any penalty is imposed
          due to an act or omission by the Contractor, the Contractor shall be solely
          responsible for such penalty, disallowed costs, or repayment demand, to
          the extent of its fault and/or responsibility, and shall reimburse PREPA in
          full within ten (10) days of receiving notice from PREPA of such penalty,
          disallowance, or repayment demand. Any monies paid by the Contractor
          pursuant to this provision shall not relieve the Contractor of liability to
          PREPA for damages sustained by PREPA by virtue of any other provision
          of this Contract.

         69.   The amended version of Article 68 removed the sentence, underlined and

italicized above, which stated that FEMA had reviewed and approved of the contract. By

agreeing to and acknowledging these amendments, Straehla and Mammoth knew, or

recklessly disregarded, that their ability to get paid, and PREPA reimbursed by FEMA,

was significantly higher and at risk as Article 68 removes PREPA’s acknowledgement that

FEMA reviewed and approved the contract. It also eliminated Straehla’s purported public

justification for why Cobra’s contract award was different from the Whitefish contract

award.

G.       Cobra Hires FEMA Official Patterson In July 2018.

         70.   As set forth in the indictment, Cobra hired Patterson from FEMA to benefit

Patterson, Tribble, Cobra, and Mammoth.

         71.   On March 22, 2018, Tribble sent an email from her personal account to

Ellison at his personal email account, in which Tribble inquired about Ellison’s intent to

help Tribble’s friend and FEMA’s Deputy Chief of Staff in San Juan, Puerto Rico, Jovanda


                                              33
           Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 34 of 112




R. Patterson (“JoJo”), secure a position with Cobra. Tribble also expressed concern that

Patterson’s salary would be inadequate for a move to New York. Ellison responded to

Tribble:

       I ran into JoJo last night at Ben & Jerry’s. I asked her directly if she was
       serious. She said yes, I told her to get with Michelle to start the paperwork. I
       was dead serious and sincere when I said I would take care of her. She will
       be our rotation coordinator located here in PR to start with.

Indictment ¶ 60.

       72.     On March 24, 2018, Tribble sent an email through her personal account with

the subject line “Connecting you by gmail” to Patterson and Ellison at their personal

accounts, stating “Jo – Per our convo.” Indictment ¶ 61.

       73.     That same day, Patterson sent an email through her personal account to

Ellison at his personal account, stating, “Hey Sir, I wanted to reach out to get information

before I text Michelle. I know your busy so I truly hate to bother you.” Indictment ¶ 62.

       74.     On April 7, 2018, Tribble and Ellison received emails to their personal

accounts from Patterson’s personal account, stating “Thank you both for everything!!! My

day will be great when I get a picture of Ahsha [Tribble] getting her treatment today please.

J Patterson.” That same day, Ellison responded to Tribble and Patterson, “I’m on it. I will

get her down there at 1pm.” Indictment ¶ 66.

       75.     On May 8, 2018, while engaged in employment negotiations with Cobra,

Patterson, in her capacity as a FEMA employee, completed a customer Past Performance

Evaluation for Cobra Logistics as part of a vendor bid process. Indictment ¶ 121.




                                             34
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 35 of 112




       76.    On June 1, 2018, Cobra’s Director of Human Resources and Administration

emailed an “Offer Letter” to Patterson at her personal account. The email tendered a job

offer in Business Development for Cobra Logistics, a subsidiary of Cobra. The Offer Letter

stated that Patterson’s annual salary would be $160,000 with bonus opportunity up to 30%

of her annual salary, plus per diem, bringing her potential compensation to $274,000. As

of January 7, 2018, Patterson’s annual FEMA salary was less than $100,000. Indictment ¶

74.

H.     Tribble Alerts Ellison About A Potential Non-Payment of $200 Million, Ellison
       Shares This Information With Straehla and Wexford and Gulfport sell $150
       Million Worth of Stock.

       77.    After Cobra was awarded the First PREPA Contract, on November 1, 2017

Mammoth filed a Form S-3 registration statement with the SEC for Wexford and Gulfport

to sell, collectively, four million shares of Mammoth common stock. On November 27,

2017 Layton received a letter from the SEC that raised a number of questions concerning

Mammoth’s quarterly and annual filings. In addition, the letter stated that Mammoth had

to resolve those questions before the SEC would be in a position to accelerate the

effectiveness of 2017 Registration Statement. Layton responded, on December 12, 2017,

that Mammoth “will not request acceleration of the effectiveness of the Form S-3 until”

the SEC’s comments “are resolved.” Mammoth took no steps thereafter to effectuate the

offering until June 2018.

       78.    On June 3, 2018, Tribble forwarded a chain of emails between herself and a

PREPA consultant regarding monies PREPA owed Cobra, from her FEMA account to her

personal account. She then sent the emails from her personal account to Ellison’s personal


                                           35
         Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 36 of 112




email account. The subject line on the email chain was “$200M behind in payment to Cobra

– stop work looming again.” Indictment ¶ 76.

       79.    On June 6, 2018, three days after Ellison received the above email from

Tribble, Mammoth filed a Form S-3/A with the SEC to effectuate the secondary offering

so Wexford and Gulfport could sell their four million shares of stock.

       80.    On June 15, 2015 Layton wrote the SEC that “Mammoth Energy Services,

Inc., . . . respectfully requests that the effective date for the Registration Statement on Form

S-3 . . ., filed with the Securities and Exchange Commission . . . on November 1, 2017, as

amended by Amendment No. 1 filed with the Commission on June 6, 2018, be accelerated

to June 19, 2018 . . . or as soon thereafter as practicable.” On June 19, 2018 the SEC

granted effectiveness thereby enabling Wexford and Gulfport to sell their shares.

       81.    On June 18, 2018, Straehla and Layton attended a Leadership Meeting of

senior officers and division heads of various Mammoth subsidiaries. There were

approximately 15 to 20 attendees at the meeting. CW1, who attended this meeting, said

that Straehla informed the attendees that PREPA was “pushing back” on making payments

to Mammoth. Straehla stated that he was not sure if Mammoth would collect all of the

monies owed to it by PREPA.

       82.    In June 2018, information relating to PREPA “pushing back” on making

payments to Mammoth was non-public information and was the information Tribble shared

with Ellison just a few weeks earlier. It is more than reasonable to presume that Ellison

relayed this information to Straehla who repeated it at the Leadership Meeting that was

attended by Layton, and CW1, among others.


                                              36
           Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 37 of 112




         83.     The secondary offering was declared effective on June 26, 2018. In this

offering, Wexford sold 2,764,400 shares for total proceeds of $105,074,844 and Gulfport

sold 1,235,600 shares for total proceeds of $46,965,156. Both Wexford and Gulfport have

designees on Mammoth’s Board of Directors with Wexford’s designee being the Chairman

of the Board.

I.       The FBI and Homeland Security Interview Ellison in March 2019.

         84.     On March 15, 2019, Ellison met with agents from the FBI and Department

of Homeland Security Office of the Inspector General at his farm in LaGrange, Georgia,

concerning activities related to Puerto Rico. During the interview, Ellison stated to the

federal law enforcement agents that he had no personal relationship with Tribble and that

his only connection to her was in relation to business. Ellison also told the agents that he

had never taken a helicopter trip with Tribble. Indictment ¶¶ 119-120.

         85.     That same day, Mammoth’s Vice President and General Counsel, Rusty

LaForge, resigned from the Company. LaForge’s resignation was not made public until

April 26, 2019.11 Mammoth did not provide a reason for LaForge’s resignation, but the

move appeared to be abrupt. LaForge was unemployed for three months following his

resignation.12

         86.     On March 15, 2019 CW1 was contacted by an FBI agent, Brad Lynch, who

left a voice mail for CW1. CW1 contacted Jim Butler of Mammoth about the call. Butler




11
     Schedule 14A, filed with the SEC on April 26, 2019, at 13.
12
     See https://www.linkedin.com/in/rusty-laforge-6b48215/.

                                             37
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 38 of 112




told CW1 he would contact Straehla. Butler called CW1 back and told CW1 that Straehla

said to ignore the call and not return it. CW1 followed those instructions.

       87.    On April 26, 2019, FBI agents obtained warrants in the District of Puerto

Rico to seize the vast majority of Ellison’s assets including:

        • Funds up to the amount of $578,380.00 in a JP Morgan Chase checking
          account in Ellison’s name – the government seized $71,551.40;

        • Funds up to the amount of $2,175,943.11 in a JP Morgan Chase
          savings account in Ellison’s name – the government seized
          $276,583.84;

        • Funds up to the amount of $107,995.72 in a JP Morgan Chase savings
          account in Ellison and his wife’s name – the government seized
          $100,306.70;

        • Funds up to the amount of $1,000,000 in a Charles Schwab & Co., Inc.
          account in Ellison’s name – the government seized $1,000,000;

        • A 2018 Invincible 40-foot catamaran, which Ellison paid $660,640 for
          – the government seized the catamaran; and

        • A 2018 Ford F-150 XL pickup truck, which Ellison paid $30,000 for
          – the government seized the pickup truck.

According to FBI Special Agent Juan Carlos Lopez, all of the property seized was procured

by Ellison after 2017. See Declaration of Juan Carlos Lopez, dated June 18, 2019, Ellison

v. United States, No. 3:19-cv-03341-SI (N.D. Cal.) (ECF No. 26-1) (the “Lopez

Declaration”). In addition to the seized assets described above, the FBI had seized Ellison’s

remaining assets – including more than $3 million in a Charles Schwab account.13


13
  See Plaintiff’s Reply Regarding Plaintiff’s Motion for a Temporary Restraining Order
and Motion to Unseal Affidavits and Other Supporting Documents in Support of Seizure
Warrant, dated June 26, 2019, Ellison v. United States, No. 3:19-mc-80167-JST (N.D. Cal.)
(ECF No. 29) at 2-3.

                                             38
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 39 of 112




       88.    On May 14, 2019, Tribble was relieved of her duties and placed on

administrative leave at FEMA as a result of the federal investigation into her alleged illegal

conduct in steering contracts to Cobra.14

J.     The Truth Begins to Emerge But Straehla Misrepresents That PREPA Is
       Holding Up Additional Payments.

       89.    Prior to the March 15, 2019 conference call to discuss Mammoth’s fourth

quarter and year-end earnings, CW1 attended a a Leadership Meeting during which

Straehla stated that Mammoth/Cobra was leaving Puerto Rico because PREPA was not

going to pay Mammoth/Cobra on approximately $280 million in outstanding invoices.

Straehla said because PREPA was not going to pay, that “we are pulling out.” Layton

attended this meeting.

       90.    On March 15, 2019 Mammoth held an analyst call to discuss its financial

results for the fiscal fourth quarter ended December 31, 2018. In addition to announcing

lower-than-expected earnings for the fiscal quarter, Straehla surprised the market when he

revealed that “Our staffing levels declined during the first quarter of 2019 and we are

currently in the process of winding down our operations in Puerto Rico, with the

expectation of leaving the island completely within the next 60 days.”15




14
   https://www.noticel.com/ahora/tribunales/funcionaria-de-fema-y-ejecutivo-de-cobra-
arrestados-por-fraude-en-aee/1119126601.
15
   Mammoth Energy Services Inc., 4Q18 and Fiscal 2018 – Earnings Call Transcript,
dated March 15, 2019, at 2-3.

                                             39
          Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 40 of 112




       91.     Straehla omitted to reveal that PREPA would not be paying Mammoth/Cobra

for outstanding invoices and that this was real reason why Mammoth was pulling out of

Puerto Rico.

       92.     On March 19, 2019 stock market analyst Jacob Lundberg of Credit Suisse

lowered its rating of Mammoth in response to the “abrupt end of Cobra’s work on the

island” and “uncertainty” regarding the Company’s potential to secure additional contracts

in Puerto Rico.

       93.     Barclays stock market analyst Dave Anderson wrote, on March 15, 2019,

that Mammoth’s backlog was reduced to $765 from $1.2 billion largely from the removal

of future work in Puerto Rico. He wrote that “It appears the Puerto Rico story is taking a

pause.”

       94.     Mammoth’s stock price fell $2.50 per share, or over 12%, from its closing

price of $20.28 per share on March 14, 2019 to a closing price of $17.78 per share on

March 15, 2019.

       95.     On May 24, 2019, when the Wall Street Journal published an article titled,

“FEMA Official Probed Over Puerto Rico Power Restoration.” The article stated in

pertinent part:


          A high-ranking Federal Emergency Management Agency official who
          oversaw the reconstruction of Puerto Rico’s electrical grid is under
          investigation by a government watchdog over allegations she steered work
          to a utility contractor, according to people familiar with the matter.
          FEMA Deputy Regional Administrator Ahsha Tribble was relieved of her
          duties and placed on administrative leave last week amid a continuing
          probe by the Department of Homeland Security’s Office of Inspector
          General, these people said.

                                            40
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 41 of 112



        Ms. Tribble deployed to Puerto Rico after Hurricane Maria struck the U.S.
        island territory in September 2017 and spent the next year there
        coordinating FEMA’s response to the storm-ravaged power system,
        according to her FEMA biography.
        The DHS Inspector General, which conducts investigations into FEMA,
        has probed her interactions with Cobra Acquisitions LLC, a grid-
        construction contractor hired by Puerto Rico’s public electric utility after
        the hurricane, people familiar with the matter said. The investigation has
        also focused on whether Cobra gained an improper advantage in the
        contracting process, they said.

      96.    The article also noted that “Cobra’s parent company didn’t respond to

requests for comment.”

      97.    At 3:44 pm, approximately one-half an hour before the close of trading on

June 5, 2019, the Wall Street Journal published an article titled, “Puerto Rico Grid

Contractor Caught Up in Federal Probes.” This article stated in pertinent part:


        An electric utility contractor that turned Puerto Rico’s lights back on after
        Hurricane Maria now is ensnared in contract-steering probes as federal
        authorities scrutinize billions of dollars in public reconstruction spending
        across the U.S. territory.
        The Federal Bureau of Investigation and the Department of Homeland
        Security’s Inspector General are looking into the work of a Mammoth
        Energy Services Inc. subsidiary in Puerto Rico, examining how the
        Oklahoma City-based company came to dominate the power restoration
        efforts there since 2017, people familiar with the matter said.
        Inspector General investigators separately have probed the company’s
        rates for linemen, equipment and security under $1.85 billion in contracts
        with the Puerto Rico Electric Power Authority, the bankrupt public
        monopoly known as Prepa, according to documents reviewed by The Wall
        Street Journal. . . .
                                       *     *      *




                                             41
Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 42 of 112



The FBI has opened a related criminal inquiry, people close to the matter
said. The FBI’s San Juan field office didn’t respond to a request for
comment.
Cobra took on a central role in the relief efforts after another company was
fired early on and the U.S. Army Corps of Engineers wound down its
efforts on the island last year. Cobra didn’t respond to a request for
comment.
Investigators also are examining Cobra President Keith Ellison and his
interactions with Ms. Tribble, people familiar with the matter said. Ms.
Tribble’s attorneys have denied she favored Cobra improperly, saying it
was [PREPA] employees who allocated contract work on the power grid.
In response to inquiries from Congress, FEMA has denied the contract-
steering allegations, a person familiar with the matter said.
Mr. Ellison’s attorney Bill Leone said Cobra’s billings were “heavily
reviewed and inspected” in a process involving dozens of people and
several agencies.

“It’s almost inconceivable that any one person, certainly not a FEMA
employee, could override or compromise that process,” he said.
The company was first hired in October 2017 under a $200 million deal
to repair damaged power lines in the chaotic aftermath of Hurricane
Maria, which knocked out power to 100% of the utility’s customers.
By itself, that deal boosted total revenue for Cobra’s parent by 87%
compared with 2016. . . .
                              *     *      *
Cobra signed a separate $900 million deal in May 2018 as one of three
companies selected by [PREPA] for additional repair work. [PREPA]
executives clashed repeatedly with FEMA over the next few months,
raising questions about why Cobra was being relied on so heavily, people
familiar with the matter said.
The two other contractors, Foreman Electric and MasTec Inc., haven’t
done any work since being selected, despite having signed their own
contracts with [PREPA], according to their spokesmen. Cobra has billed
more than $1.4 billion overall, of which $903 million has been reimbursed
by FEMA, a [PREPA] spokeswoman said.




                                    42
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 43 of 112




      98.    On June 7, 2019, Mammoth issued a press release titled “Mammoth Issues

Statement Regarding Its Work in Puerto Rico.” The Press Release stated, in pertinent part:

        Following Hurricane Maria in Puerto Rico and its complete destruction of
        the Island’s power grid, Mammoth, through its wholly owned subsidiary
        Cobra, made a proposal to do reconstruction work to help restore power
        and rebuild Puerto Rico’s grid. This solicitation was reviewed by
        the Puerto Rico Electric Power Authority (PREPA) and Cobra was
        awarded an initial $200 million reconstruction contract in 2017. Through
        five separate amendments to the original contract, the aggregate contract
        amount was eventually increased to up to $945 million. A second contract,
        in the amount of up to $900 million, was awarded to Cobra by PREPA in
        response to a Request For Proposals (RFP) process.

                                 *      *        *

        All of the agreements relating to the work provided by Cobra were
        negotiated, and entered into, with PREPA. The detailed agreements set
        forth the rates charged by Cobra and well as other information regarding
        the services to be performed. PREPA was assisted by various agencies
        including the Office of Contract and Procurement Compliance (OCPC),
        the Financial Oversight and Management Board (FOMB), the Governor’s
        Office and the Central Office of Recovery, Reconstruction and Resiliency
        (COR3). In addition, PREPA’s outside counsel, which is also
        representing PREPA in its chapter 11 bankruptcy case, participated in
        negotiating the agreements with Cobra, and various other parties had
        oversight roles as a result of PREPA’s bankruptcy filing.

        PREPA regularly and thoroughly reviewed Cobra’s work. In addition to
        ongoing oversight of the services performed to ensure that work was being
        provided in a thorough and professional manner and consistent with
        industry standards, PREPA performed a detailed review of invoices
        submitted by Cobra to ensure that all payments were made in accordance
        with the contracts and in connection with services that had been properly
        provided. When work was completed on an individual project basis,
        an invoice was issued to PREPA for the specific project. As of April
        10, 2019, Cobra submitted approximately $1,296 million in invoices
        and received approximately $1,057 million in payments.
        Given the magnitude of the total costs of the project and its importance to
        the Island’s economy, Cobra has faced significant governmental scrutiny
        since the commencement of the work. Cobra has met with various


                                            43
         Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 44 of 112



        congressional members visiting the Island to review the work and assess
        the damage. In addition, Cobra has been in contact with a number of
        US government agencies and local Puerto Rico authorities throughout
        the process. Further, it has been reported that an independent
        evaluation of Cobra’s work by the Rand Corporation said that the
        contract rates charged for its services were reasonable considering the
        “situational uncertainty that prevailed” after Hurricane Maria.
        Mammoth stands by the quality and reasonableness of its work and
        welcomes an open inquiry into its performance. [Emphasis added.]

       99.    Mammoth’s June 7, 2019 press release omitted to disclose the material fact

that Ellison had been terminated from his employment with the Company on June 7,

2019.16 Nor does the press release reveal the ongoing criminal investigation of Ellison, the

fact that Ellison had met with federal investigators regarding his relationship with Tribble,

or that Ellison had nearly all of his assets seized. Plus, just one week after the press release,

on June 12, 2019, Ellison filed a declaration in a lawsuit seeking to have his assets returned

in which he revealed that Mammoth was paying his legal bills.17

       100.   Additionally, the statement in the press release, that “As of April 10, 2019,

Cobra has submitted approximately $1,296 million in invoices and received approximately

$1,057 million in payments” omits to disclose that Cobra had not received a single payment



16
   See Declaration of Donald Keith Ellison, dated June 26, 2019, Ellison v. United States,
No. 3:19-mc-80167-JST (N.D. Cal.) (ECF No. 29-1) at ¶ 1 (stating that he was employed
by Cobra until June 7, 2019); Cobra Acquisitions LLC’s Opposition to the Joint Urgent
Motion of the Oversight Board, PREPA, and AAFAF to Extend All Applicable Deadlines
to Cobra Acquisitions LLC’s Motion for Allowance and Payment of Administrative
Expense Claims, dated October 15, 2019, In re The Financial Oversight and Management
Board for Puerto Rico, No. 17-BK-3283-LTS (D.P.R.) (ECF No. 8850) at 8 (stating that
Ellison was “terminated from his employment by Cobra”).
17
   Declaration of Donald Keith Ellison, dated June 12, 2019, Ellison v. United States, No.
4:19-mc-70167-JST (N.D. Cal.) (ECF No. 1-4) at ¶ 8.

                                               44
         Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 45 of 112




from PREPA since May 24, 2019 – the day that the Wall Street Journal first exposed the

investigation.18 On September 30, 2019, Cobra filed a Motion for Allowance and Payment

of Administrative Expense Claims in a case related to PREPA’s bankruptcy.19 In the

motion, Cobra states that it “has made every reasonable effort to obtain payment without

resorting to legal action” and that:

        Cobra has not received any payment from PREPA since May 24,
        2019. Since May 24, 2019, Cobra has flown executives and counsel to
        Puerto Rico to meet with PREPA on at least five occasions in an attempt
        to resolve the payment issues without court involvement. Despite
        promises made by PREPA officials, payments have not been forthcoming,
        even for invoices that PREPA does not dispute in any way.20

       101.   On August 1, 2019, Mammoth issued a press release announcing its 2Q19

financial results. Straehla stated in the press release:

        The second quarter of 2019 was a challenging environment as further
        capital restraint by our oilfield customers continued to apply downward
        pressure on pricing and resulted in several completions being delayed or
        canceled with short notice. In addition, we worked through the challenges
        of demobilizing our equipment from Puerto Rico. As a result of current
        market conditions, we have begun to right size our operations and we
        expect this process to be completed in the coming months. Demand for
        infrastructure services remains high with the competencies and experience
        of our crews allowing for unique bidding opportunities in both the US and
        overseas. While our work in Puerto Rico has ended, we have continued
        to receive payments from PREPA, with $42 million received in the
        second quarter of 2019. . . .




18
   See Cobra Acquisitions LLC’s Motion for Allowance and Payment of Administrative
Expense Claims, dated Sept. 30, 2019, In re The Financial Oversight and Management
Board for Puerto Rico, No. 17-BK-3283-LTS (D.P.R.) (ECF No. 8789) at 14.
19
   Id.
20
   Id. at 14-15.

                                               45
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 46 of 112




       102.   Straehla’s statement regarding continued payments from PREPA was false

and misleading. As discussed in paragraph 100 above, Cobra had not received a single

payment from PREPA since May 24, 2019, despite making every “reasonable effort to

obtain payment without resorting to legal action.”

K.     Ellison, Tribble, and Patterson Are Indicted.

       103.   On September 3, 2019, following a grand jury investigation, Ellison was

indicted in the District of Puerto Rico, charging him with eight criminal offenses,

including: Conspiracy to Commit Bribery against the United States; Honest Services Wire

Fraud; Disaster Fraud; and False Statements. Tribble and Patterson were also charged in

the indictment. The charges relate to Cobra’s contracts with PREPA, as discussed in

paragraphs 2-4, 44-88 above.

       104.   The Indictment was unsealed on September 10, 2019. A Department of

Justice press release issued that day revealed that the investigation had been going on for

the past year, and stated in pertinent part: “This investigation was a top priority for the

Department of Homeland Security (DHS) Office of Inspector General (OIG), which

dedicated significant personnel and resources over the last year to investigate the

defendants and the events outlined in today’s indictment.”21 (Emphasis added.)

       105.   In addition to the assets described in paragraph 87 above, the Indictment

revealed that the FBI subsequently seized an additional $3.4 million from Ellison, a boat

trailer, and two tractors. The government is also seeking forfeiture of two homes in Panama


21
  https://www.justice.gov/usao-pr/pr/fema-deputy-regional-administrator-former-
president-cobra-acquisitions-llc-and-another.

                                            46
         Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 47 of 112




City Beach, Florida, purchased by Ellison in 2018 for a combined $1.185 million, as well

as a 178-acre farm that Ellison purchased in 2018 for $854,000.22

       106.   While the Indictment does not mention Straehla by name, it is clear that

Straehla is “Individual A,” referred to throughout the Indictment. In discussing the First

PREPA Contract and amendments thereto, as well as the Second PREPA Contract, the

Indictment states that in each instance, Cobra was represented by “Individual A.” See

Indictment ¶¶ 25-28, 30-32. Copies of the contracts and amendments included as exhibits

to Mammoth’s filings with the SEC reveal that Straehla represented Cobra in each instance.

In an article published on September 10, 2019 in Caribbean Business, titled “U.S. District

Attorney on FEMA, Cobra fraud: We cannot reveal identity of Individual A,” United States

Attorney for the District of Puerto Rico, Rosa Emilia Rodriguez-Velez, declined to identify

Individual A, noting that the investigation is still ongoing.23




22
   See Bill of Particulars (Forfeiture), dated October 4, 2019, United States v. Tribble, et.
al, Crim. No. 19-541 (FAB) (ECF No. 45).
23
    See https://caribbeanbusiness.com/u-s-district-attorney-on-fema-cobra-fraud-we-
cannot-reveal-identity-of-individual-a/.

                                              47
           Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 48 of 112



                COBRA IS AN IMPORTANT AND MATERIAL PART
                 OF MAMMOTH’S BUSINESS AND OPERATION

   A.       The PREPA Contracts Contributed the Vast Majority
            of Mammoth’s Revenues and Earnings

        107.   As set forth below, throughout the Class Period, Defendants repeatedly

touted Cobra’s contracts with PREPA as a critical driver of Mammoth’s strong financial

performance.

        108.   Prior to the award of the First PREPA Contract, Mammoth had revenues of

$74.4 million and a net loss of $4.9 million in its first quarter of 2017; revenues of $98.3

million in its second quarter of 2017 and a net loss of $1.2 million; and revenues of $149.3

million in its third quarter of 2017 and a net loss of $800,000. After the contract award,

Mammoth had revenues of $369 million in its fourth quarter of 2017 and earnings of $65.9

million.

        109.   As stated in the press release announcing the First Cobra Contract, “[t]he

contract will commence immediately and is expected to generate revenue of up to $200

million over the initial 120 days.” The PREPA contract represented an increase of 87%

over the $230.6 million in total revenues that Mammoth reported for all of fiscal 2016.

        110.   Throughout the Class Period, Defendants continued to highlight the financial

benefits that Mammoth was reaping from Cobra’s work with PREPA. For example:

        • On a February 22, 2018 earnings call, Straehla stated, “Turning to
          infrastructure. As many of you saw, over the past three weeks, we
          announced the extension of the contract in Puerto Rico from $200
          million to approximately $445 million. Once the work of restoring
          power is complete, we anticipate a shift to reconstructing the electrical
          infrastructure on the island to both modernize and provide better
          protection from future natural disasters. Given our performance to


                                              48
 Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 49 of 112



   date, during the restoration phase, we are hopeful that we will
   participate in the rebuilding phase which will occur over the next
   several years.”

• In a May 2, 2018 press release announcing Mammoth’s 1Q18
  financial results, Straehla stated, “The first quarter was our third
  sequential record quarter on an EBITDA basis, which was
  underpinned by the hard work performed by our teams in Puerto
  Rico.”

• On an earnings call held the next day, Straehla stated, “The quarter
  was driven by successful execution within our infrastructure
  segment.” Later in the call, Straehla emphasized, “While Mark
  [Layton] will elaborate further on our financial performance in his
  comments, I wanted to point out a few key highlights I am particularly
  proud of. Our infrastructure segment [Cobra] made up approximately
  65% of our overall revenue during the first quarter underscoring our
  differentiation.”

• On an August 7, 2018 earnings call, Straehla stated, “While Mark
  [Layton] will elaborate further on our financial performance in his
  comments, I wanted to point out a few key highlights I am particularly
  proud of. Our infrastructure division [Cobra] performed exceptionally
  well in Puerto Rico.”

• In an October 31, 2018 press release announcing Mammoth’s 3Q18
  financial results, Straehla stated, “The third quarter . . . was a record
  quarter on a net income basis. . . . While the third quarter was
  challenging for oil field services, we were pleased with the execution
  in our infrastructure business [Cobra].”

• On an earnings call held the next day, Straehla told investors, “While
  Mark [Layton] will elaborate further - - elaborate further on our
  financial performance in his comments, I wanted to point out a few
  key highlights. Cobra continues to perform exceptionally well.”

• In a March 14, 2019 press release announcing Mammoth’s 4Q18 and
  fiscal 2018 financial results, the Company stated, “The infrastructure
  segment [Cobra] contributed revenues of $1.1 billion for the year
  ended December 31, 2018, a 382% increase from $222.4 million for
  the year ended December 31, 2017.”




                                      49
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 50 of 112




      • On an earnings call held the next day, Straehla touted to investors,
        “2018 was a very good year for Mammoth. We saw year-over-year
        growth across all of our business clients but most notably in our
        infrastructure segment.”

      111.   To be sure, Mammoth’s largest stream of revenue throughout the Class

Period was derived from Cobra’s ever-expanding contracts with PREPA. As stated in the

Company’s 2018 Form 10-K filed with the SEC on March 15, 2019: “PREPA was our

largest customer for the year ended December 31, 2018 accounting for approximately

60% of our revenue and our second largest customer for the year ended December

31, 2017 accounting for approximately 29% of our revenue.”24 Given that the First

Cobra Contract was signed in late-October of 2017, the 29% of total revenue derived from

PREPA that year came in the fourth quarter alone. Thus, PREPA accounted for 55% of

Mammoth’s $369 million 4Q17 revenue. Even as Cobra’s work in Puerto Rico came to an

end in the first quarter of 2019, PREPA accounted for nearly 33% of Mammoth’s 1Q19

revenue.25 The table below reflects the percentage of Mammoth’s infrastructure segment

revenue derived from PREPA as well as the percentage of Mammoth’s total revenue

derived from PREPA:




24
 Form 10-K filed with the SEC on March 15, 2019 at 23 (Emphasis added).
25
  See Form 10-Q filed with the SEC on May 2, 2019 at 31 (reporting total revenue of
$262 million, $109 million of which was from infrastructure, and PREPA accounting for
79% of infrastructure revenue).

                                          50
         Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 51 of 112




  Quarter      Infrastructure          PREPA           % of         Total    % of Total
                  Revenue              Revenue    Infrastructure   Revenue   Revenue
                                                     Revenue                  Derived
                                                   Derived from                from
                                                     PREPA                    PREPA

    4Q17            $209.2             $203.1M        97%           $369M       55%
    1Q18            $325.5             $318.4M        98%          $494.2M      64%
    2Q18            $360M               $347M         96%          $533.6M      65%
    3Q18            $237M               $220M         93%           $384M       57%
    4Q18           $159.6M              $132M         82%          $278.2M      47%
    FY18           $1.082B             $1.017B        94%          $1.690B      60%
    1Q19           $108.7M              $85.9M        79%          $262.1M      33%
    2Q19            $41.8M              $10.9M        27%          $181.8M       6%


   B.      Mammoth’s Transition To An Infrastructure Services Company
           Underscored the Importance of Cobra To Mammoth.

        112.   Throughout the Class Period, Defendants emphasized to investors that

Mammoth planned to expand its infrastructure services, offered through Cobra, to become

a significant component in the Company’s long-term operating plans.

        113.   Beginning with the October 20, 2017 conference call, Straehla provided

background on Mammoth’s reasons for entering the infrastructure industry and proceeded

to inform investors of the Company’s plans to rapidly expand its infrastructure segment

beyond the initial work in Puerto Rico.

        114.   Straehla discussed Mammoth’s plans to turn Cobra’s infrastructure

operations into “a core business” for the Company in a January 30, 2018 article published

in The Daily Oklahoman, titled “Mammoth Energy’s Puerto Rico contract expanded.” The

article provides, in pertinent part:

         Mammoth primarily is an oil-field services company that provides
         hydraulic fracturing and the sand and other products needed for the well

                                                 51
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 52 of 112



        completion process, but the company bought Cobra in 2016 and quickly
        expanded the utility business to provide services throughout much of the
        country. “Our focus is on rebuilding and working for investor-owned
        utilities, co-ops and county governments,” Straehla said. “As we go
        forward, we’re going to be focused on building infrastructure
        services.” The experience gained in Puerto Rico likely will help the
        company even after the restoration work is completed, he said. “We think
        the infrastructure spending going to continue to grow. For the U.S. as a
        whole, our infrastructure is pretty old,” Straehla said. “There is a lot of
        modernization to do. That’s going to be a core business for us going
        forward.” [Emphasis added.]

       115.   On Mammoth’s February 22, 2018 earnings call, Straehla emphasized to

investors that the Company hoped to secure additional infrastructure work in Puerto Rico

for years to come, stating “we are hopeful that we will participate in the rebuilding phase

which will occur over the next several years[,]” and “we think we have an opportunity to

be there for years.”

       116.   On Mammoth’s May 3, 2018 earnings call, Straehla explained to investors

that the Company’s “[e]xpansion into infrastructure activities was targeted specifically to

lessen the impacts of the volatility seen over recent years in the commodity markets and

stabilizing our earnings potential.”

       117.   On Mammoth’s November 1, 2018 earnings call, Straehla made clear to

investors that the Company planned to transition from being an oilfield services company

to an industrial company through the growth of the infrastructure segment. Specifically,

Straehla stated:

        Following our rapid oilfield expansion in 2017, we deliberately chose to
        transition our asset base from a pure oilfield service company to a
        diversified industrial company. We are attracted to the reduced cyclicality,
        stable cash flows and contracted nature into which we can effectively
        deploy our cash flow.


                                            52
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 53 of 112




        This transition to an industrial company can clearly be seen in our
        financial results with 64% of our revenues over the past 12 months coming
        from our Infrastructure segment. Our M&A focus remains on the
        industrial side of our business, which should push the percentage of
        industrial revenues even higher, if we are able to find attractive
        opportunities. [Emphasis added.]

      118.   Later in the call, James Wicklund from Credit Suisse AG, asked Straehla

about the Company’s transition plans:

        You talk, Arty, about you’re becoming a diversified industrial company
        and you’re transitioning to industrial and you [] note 64% of revenues on
        a trailing basis this quarter were from Infrastructure. How does one
        actually go about changing from one type of company to another? I mean,
        what do you guys have to do to change your SIC code or whatever, so that
        you actually fall in benchmarks that industrial portfolio managers look at,
        rather than just, or in addition to, what oilfield services managers are
        benchmarking?

Straehla answered:

        Yes. That’s – very, very interesting question on how we make that
        transition, and Don Christ has worked extremely hard – that was one of
        the things that we had discussed early in the second quarter and we’ve
        been working with MSCI to get that changed.

        Our trailing 12 months – you have to have revenues that are over 60% and
        attributed to that particular industry, and we’ve done that. And we are
        actively engaged in calling them. How quick that process will take, we’re
        dependent on other people for that, so we don’t know the – how expedited
        it will be, but we are making that attempt to change our GICS code to
        – our General Industrial code, to and overall industrial company.

      119.   Cobra was a critical revenue, earnings and growth driver of Mammoth.

Mammoth’s stock price increased after Cobra was awarded the First PREPA contract,

continued to trade a high levels during the time period in which Cobra was receiving work




                                            53
         Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 54 of 112




and payments from PREPA, and began to decline after the market learned that Cobra’s

work in Puerto Rico would be coming to an end.

                      THE FALSE AND MISLEADING STATEMENTS

        120.   Throughout the Class Period, Defendants made a number of statements in

SEC filings, press releases, and communications with stock market analysts and investors

that were materially false and misleading or omitted to disclose information necessary in

order to make the statements that were made not materially misleading.

Statements concerning the announcement of the First PREPA Contract

        121.   The Class Period begins on October 19, 2017. On that date, Mammoth

announced in a press release that its subsidiary, Cobra, entered into the First PREPA

Contract to aid in the rebuilding of Puerto Rico’s energy infrastructure, stating in pertinent

part:


         Mammoth Energy Services, Inc. (“Mammoth”) (NASDAQ:TUSK) today
         announced that its wholly owned subsidiary, Cobra Acquisitions LLC, has
         signed a contract to aid in the restoration of utility infrastructure on the
         island of Puerto Rico. Cobra, a utility infrastructure business focused on
         the repair and construction of transmission and distribution (T&D)
         networks, will perform the work. The contract will commence
         immediately and is expected to generate revenue of up to $200 million
         over the initial 120 days.
         Arty Straehla, Mammoth's Chief Executive Officer, stated, “We are
         honored to be chosen to help restore the electric utility infrastructure for
         the residents of Puerto Rico. After witnessing the destruction from
         Hurricane Maria first hand last weekend, where 85% of Puerto Rico’s
         residents are currently living without electricity, we intend to work
         quickly both to help rebuild the electric grid and to help restore normalcy
         to people’s lives.”
                                       *      *      *



                                             54
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 55 of 112



        The initial mobilization of construction equipment and personnel is
        expected to begin in the coming days with people currently in place
        performing an initial damage and engineering assessment to determine the
        full scope of work required. This contract will be incremental to
        Mammoth’s existing energy service operations.

       122.   The following day, on October 20, 2017, Mammoth held a conference call

with analysts. Defendants Straehla and Layton participated on this conference call, along

with Donald Peter Crist, Mammoth’s Director of Investor Relations. During the call, in

response to a question from an analyst as to what “the payment terms [are] going to look

like”, Defendant Straehla responded:


        This contract included a $15 million upfront payment and from that point
        -- and then we also put in the contract that it will be -- we will be paid --
        we will bill twice weekly. And the contract is with a PREPA, but it was
        drafted and -- in the room every step of the way with FEMA. So there
        is -- it does comply with FEMA reimbursement requirements. So -- and
        quite honestly, we wouldn't have entered this contract if we didn't
        think we would -- if we didn't think we'd get paid. And we feel very,
        very strongly about that. And again, we negotiated the $15 million
        payment upfront to start with the mobilization efforts. [Emphasis added.]

       123.   This statement was false and misleading when made. Straehla misled

investors by providing assurance that Mammoth would be paid under the terms of the

contract as it “was drafted and – in the room every step of the way with FEMA.” By

suggesting that FEMA was “in the room,” i.e., reviewed and approved the contract,

Straehla attempted to provide comfort that Mammoth would be paid: “we wouldn’t have

entered this contract if we didn’t think we would – if we didn’t think we’d get paid. And

we feel very, very strongly about that.” Plus, the FEMA official who was “in the room”

was Tribble, who Ellison was bribing to steer work to Cobra. Indeed, just twelve days after


                                             55
           Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 56 of 112




he made this statement, Straehla signed an amendment to the contract which removed

language that “PREPA represents and warrants” that FEMA had reviewed and approved

the contract, as alleged in paragraph 65 above. Indeed, as alleged in paragraphs 63-64

above, and 205-06 below, FEMA did not review or approve of the contracts and it was

materially false and misleading to assure investors that Mammoth would get paid because

FEMA purportedly approved the contract.

         124.   On October 31, 2017, E&E News published an article titled “Echoes of

Whitefish Surface in $200M Puerto Rico grid deal.”26 The article stated in pertinent part:

          Two days [prior to the Cobra contract], PREPA had approved a separate
          $300 million grid repair deal with Whitefish Energy, a small contracting
          firm that hails from Interior Secretary Ryan Zinke’s hometown of
          Whitefish, Mont.

          The costly terms of PREPA’s deal with Whitefish came under intense
          scrutiny after they were made public, and Ramos [PREPA’s executive
          director] ultimately announced he would move to cancel the contract
          Sunday after calls from Puerto Rico’s governor to end the deal.

          Several U.S. lawmakers, including Rep. Raja Krishnamoorthi (D-Ill.), a
          former official in Illinois’ anti-corruption unit, voiced concerns about
          language in the Whitefish contract that appeared aimed at avoiding
          government oversight.

          “In no event shall PREPA, the Commonwealth of Puerto Rico, the
          [Federal Emergency Management Agency] Administrator, the
          Comptroller General of the United States, or any of their authorized
          representatives have the right to audit or review the cost and profit
          elements of the labor rates specified herein,” the document stated.

          The same language appears word for word in PREPA’s arrangement with
          Cobra, according to a copy of the contract provided to E&E News. The
          news publication Caribbean Business posted a copy of the same document
          on Oct. 20, the day after it was finalized.

26
     https://www.eenews.net/stories/1060065137/print.

                                            56
Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 57 of 112




However, the section directly above that statement in both contracts grants
those same government entities “access to any books, documents, papers,
and records of the Contractor” for up to three years of the final payment
under the Contract.

A Cobra spokesman said the contract “imposes extensive disclosure
obligations on Cobra in favor of all appropriate governmental authorities”
and said there had been no requests to change the language in the
documentation.

PREPA’s deal with Cobra also states that FEMA officials had the
chance to review the arrangement, finding it “an acceptable form to
qualify for funding from FEMA or other U.S. Governmental
agencies.”

That same line landed Whitefish Energy and PREPA in hot water after
FEMA representatives claimed they had not reviewed the contract and that
FEMA also had “significant concerns” with its contents. Representatives
for FEMA did not respond to a request for comment on the agency’s
oversight of Cobra, but Mammoth Energy executives said in a recent
conference call that FEMA was closely involved in reviewing its
subsidiary’s interactions with PREPA, in apparent contrast to
Whitefish.

                              *     *      *

Reached by phone for comment, Cobra Energy President Keith Ellison
defended his company’s contract while noting that he could only speak in
a personal, unofficial capacity. “We feel we had a really good package
put together that would provide for the community without taking
needed resources away from the island,” he said, characterizing his
company’s relationship with PREPA as a “standard bidding process
for a storm contract.”

Ellison deferred official comment on specific contractual language to
Mammoth representatives. He also suggested E&E News reach out to
PREPA about its choice of “boilerplate” contract language.

Arty Straehla, the CEO of Mammoth (the parent company of Cobra),
said in a conference call on Friday that Cobra does infrastructure
repairs for utility companies across the Midwest. The company, founded
in 2017 according to SEC filings, has 275 full-time employees, he said,


                                    57
           Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 58 of 112



           and recently completed electrical work in Texas and Florida after the
           hurricanes.

           In a follow-up conversation with Vox, a spokesperson for the
           company was unable to give further details about Cobra’s contracts
           in Texas and Florida, or any of the clients they have served. The
           company has not won any federal contracts in the past or handled
           contracts for the state of Texas, based on a search of government
           procurement databases.

           Straehla said Cobra planned to send about 500 workers to Puerto Rico in
           the coming days. PREPA already put down a $15 million deposit to start
           work on the grid, he said, though the contract didn’t go through a bidding
           process.

           “[The contract] was drafted in the room and every step of the way
           with FEMA, so it does comply with FEMA reimbursement,” Straehla
           said. “We wouldn’t have entered this contract if we didn’t think we
           would get paid.”


          125.   Ellison’s statement was false and misleading when made. Cobra and

Mammoth were able to secure their contract with PREPA not because they “had a really

good package put together” but because Ellison was bribing Tribble to obtain the PREPA

contracts. He falsely stated that Cobra’s relationship with PREPA was a “standard bidding

process for a storm contract” as it was anything but. It was based on illicit payments and

bribes.

          126.   Straehla’s statements about Cobra’s prior infrastructure experience were

false and misleading as he was attempting deflect criticism that Cobra lacked prior

experience by falsely stating that Cobra has performed electrical work in Texas and

Florida. Additionally, Straehla’s statement about the contract being “drafted in the room

and every step of the way with FEMA” was false and materially misleading as Straehla



                                              58
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 59 of 112




was attempting to assure investors that FEMA approved the contracts and that the risk of

non-payment to Mammoth was minimal. In fact, Tribble was the FEMA official “in the

room” and FEMA never reviewed or approved any of the Cobra contracts. Straehla also

attempted to assure investors that, unlike Whitefish, Cobra’s contract was tacitly approved

by FEMA to distinguish Cobra from the problems that plagued Whitefish. In fact, on

November 1, 2017 Straehla signed an amendment to the First PREPA contract removing

the language that “PREPA represents and warrants” that FEMA had reviewed and

approved the contract.”

The 3Q17 Earnings Call

       127.   On November 2, 2017, Mammoth held a call with investors and analysts to

discuss the Company’s 3Q17 financial results. During the call, James Wicklund from

Credit Suisse AG asked Defendant Straehla:

        Cobra has made the news lately because of Puerto Rico, but not just Puerto
        Rico but because of another company that’s operating there, and I know
        you’re both called to Washington. I don’t expect you to make any
        comments about the Montana-based company, but I don’t think you guvs
        have hired the Secretary of Interior’s son as an intern, and I know you
        guys have more than 2 full-time employees. So we won’t talk about the
        Montana company, but can you talk about how you guys expect to address
        the hearings in Washington on Puerto Rico?

Straehla responded:

        Yes, we haven’t – there has not been anything. And I will tell you, we
        are absolutely – we did everything absolutely right. Let me give just a
        little bit of backdrop of how we did this. We did this the old-fashioned
        way on the 13th of October – and we had this competency within our group.
        We had performed extremely well when the hurricanes, unfortunately, hit
        South Texas when Harvey and Irma went through. So we had this ability,
        built on our logistics group that we have, built on our lodging group that
        we have and experience. So myself and my President [Ellison] flew


                                            59
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 60 of 112



        down to Puerto Rico on the 13th of October. We met with people,
        started meeting on Saturday at the convention center where
        everybody was there, that’s the command and control center. We
        went from meeting to meeting, talking with FEMA officials, talking
        with the governors, officials, talking with officials from PREPA, that
        resulted in a meeting that evening – Saturday evening around 7:00
        p.m. with PREPA. We had a fully self-contained plan that nobody else
        has – had put together for them. That includes having berthing barge, that
        includes housing our folks. We have, in fact, began the logistics aspect of
        that with the first barge departed on the 29th loaded with 75 pieces of
        equipment, mostly buckets and diggers. Yesterday, another barge departed
        from Fourchon, Louisiana, with 28 pieces of equipment. We’ll have more
        barges departing. We’ve actually sent large cargo planes full of equipment
        as well. So our mobilization, the way that we have done this, it’s been
        right from the very beginning, and our goal and our operational is to get
        the lights turn back on in Puerto Rico with our team. We’ve got a very …

James Wicklund interjected:

        A very legitimate effort, a very legitimate effort.

To which Straehla confirmed:

        Yes, sir.

       128.   Staehla’s statements above that “we did absolutely everything right,” “the

way that we have done this, it’s been right from the very beginning,” and that he and Ellison

put forth a “very legitimate effort” were materially false and misleading when made. Cobra

and Mammoth were able to secure their contracts due to Ellison bribing FEMA officials

which is not “right” nor legitimate. Plus, Straehla knew Cobra’s contract with PREPA

contained the same objectionable provision that was contained in the Whitefish contract,

which led to that contract being cancelled and knew that the contract was negotiated and

approved without FEMA’s approval. Straehla falsely attempted to distinguish Cobra’s

contract from the problems that plagued the Whitefish contract. Plus, the day before this



                                             60
           Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 61 of 112




call, on November 1, 2017 Straehla signed an amendment to the First PREPA contract

removing the language that “PREPA represents and warrants” that FEMA had reviewed

and approved the contract.”

The November 13, 2017 10-Q (The “3Q17 10-Q”)

         129.   On November 13, 2017, Mammoth filed 2017 Third Quarter Form 10-Q with

the SEC, which contained the following false and misleading statements in a subpart to

Item 1A Risk Factors:

         One of our energy services subsidiaries recently entered into a contract with the
         Puerto Rico Electric Power Authority, or PREPA, which provides for payments
         to us of up to $200.0 million. PREPA is currently subject to pending bankruptcy
         proceeding. In the event that PREPA does not have or does not obtain the funds
         necessary to satisfy its payment obligations to our subsidiary under the contract
         or terminates the contract prior to the end of the contract term, our financial
         condition, results of operations and cash flows could be materially and adversely
         affected.27


         On October 19, 2017, our energy services subsidiary Cobra Acquisitions LLC, or
         Cobra, and PREPA entered into an energy master services agreement for repairs to
         PREPA's electrical grid as a result of Hurricane Maria. The one-year contract
         provides for payments of up to $200.0 million, including an initial payment of $15.0
         million. As of November 7, 2017, Cobra had entered into $32.7 million of
         commitments related to this contract and made prepayments and deposits of $12.6
         million with respect to these commitments. PREPA is currently subject to
         bankruptcy proceedings pending in the U.S. District Court for the District of Puerto
         Rico. As a result, PREPA's ability to meet its payment obligations under the contract
         will be largely dependent upon funding from the Federal Emergency Management
         Agency, or FEMA, or other sources. PREPA's contracting practices in connection
         with restoration and repair of PREPA's electrical grid in Puerto Rico, and the terms
         of certain of those contracts, have been subject to critical comment and are the
         subject of review and hearings by U.S. federal and Puerto Rican governmental
         entities. Recently, a contract for restoration and repair services entered into by
         PREPA with an unrelated third party was terminated by PREPA. In the event that
         PREPA does not have or does not obtain the funds necessary to satisfy its

27
     Section heading emphasis in original.

                                              61
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 62 of 112



       obligations to Cobra under the contract or terminates the contract prior to the end of
       the contract term, our financial condition, results of operations and cash flows could
       be materially and adversely affected.

       130.   The statement above was false and misleading when made and omitted to

disclose material facts necessary to make the statement made not misleading: (1) Mammoth

failed to disclose that Cobra entered into the same contract provision as did the “unrelated

third party,” Whitefish, whose contract was terminated by PREPA; (2) Mammoth failed to

disclose that FEMA did not review or approve the PREPA contract Cobra entered into with

PREPA thereby putting Mammoth’s ability to collect on the work performed at greater

risk; and (3) Mammoth failed to reveal that Cobra obtained the PREPA contracts due to

Ellison’s bribing FEMA officials.

The January 29, 2018 Press Release & January 31, 2018 8-K

       131.   On January 29, 2018, Mammoth issued a press release titled “Cobra’s Puerto

Rico Contract Increased to Approximately $445 million; Update on Puerto Rico

Activities,” which contained the following false and misleading statements:

        Contract Increase

        On January 28, 2018, the Puerto Rico Electric Power Authority
        (“PREPA”) and Cobra executed a contract amendment that expanded the
        aggregate contract amount by approximately $245 million to address work
        requirements. The original $200 million contract value was effective on
        October 19, 2017 and fully utilized during the fourth quarter of 2017 due
        to the substantially greater deployment of resources. This contract
        amendment allows for continued deployment of resources into 2018.

        Under the terms of the amended contract, the number of skilled workers
        requested by PREPA and provided by Cobra has increased to at least 880,
        up from 434, and the billable daily rate of those workers has been
        decreased. A copy of the amendment will be filed as an exhibit to the Form



                                             62
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 63 of 112



        8-K that will be filed with the Securities and Exchange Commission
        (“SEC”) in conjunction with this release.

        Arty Straehla, Mammoth’s Chief Executive Officer, stated, “We are proud
        that through our team’s hard work and professionalism PREPA has
        elected to increase the value of our contract. Our team is working
        closely with PREPA, FEMA, the US Army Corps of Engineers and
        other governmental agencies and, together, we are making significant
        progress to restore power to the affected areas in an orderly fashion.
        Furthermore, at the request of PREPA, FEMA reviewed our original
        contract with PREPA and our rates of service. In a letter dated
        December 23, 2017, FEMA determined that PREPA awarded our contract
        in compliance with emergency procurement provisions of the
        Commonwealth of Puerto Rico and Executive Orders issued as a result of
        the disaster, and also determined the costs under the contract to be
        reasonable.” (Emphasis added.)

      132.   On January 31, 2018, Mammoth filed Form 8-K with the SEC, signed by

Layton, which, in addition to including the press release described above as an exhibit,

contained the following false and misleading statements:

        The Initial PREPA Contract has a one-year term and provided for up to
        $200.0 million of services which was initially expected to be fully utilized
        within a 120-day period. The scope of the work provided for in the Initial
        PREPA Contract included labor, supervision, tools and equipment to
        perform the storm repairs at various locations in Puerto Rico. The specific
        repair projects that Cobra works on, including power lines, towers and
        overall infrastructure, are assigned by PREPA. Once assigned, Cobra,
        together with PREPA and other governmental agencies, undertake an
        assessment of the project, which includes an evaluation of the severity of
        the damage, the work to be performed, the issues anticipated to be
        encountered during the restoration of the power to the applicable
        substations, transmission and/or distribution lines and the estimated
        timeline for completion of the work. Cobra is in communication with
        PREPA and other governmental agencies as it performs its work and also
        provides PREPA and other governmental agencies a written report on the
        status of each project on a daily basis to maintain an open line of
        communication, make modifications to the scope, timing and performance
        requirements and ensure compliance with its contract with PREPA. Cobra
        is paid a daily blended rate that covers, among other things, lineman,
        equipment, lodging, power, water, meals, laundry, security and


                                            63
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 64 of 112



        management. Accordingly, revenue is recognized on a daily basis as it is
        time-based rather than based on completion of work or other milestones.

        Subsequent to Cobra’s initial mobilization to Puerto Rico, PREPA asked
        Cobra to increase its staffing on multiple occasions. As a result of the
        increased services performed by Cobra, the $200.0 million allocation
        under the Initial PREPA Contract was fully applied to services performed
        by Cobra during the fourth quarter of 2017. Due to the continuing need
        for Cobra’s services, on January 28, 2018, Cobra and PREPA amended
        the Initial PREPA Contract to increase the total contract amount by an
        additional $245.4 million to a total of $445.4 million (the “Amendment”).
        Under the terms of the Amendment, the number of workers requested by
        PREPA and provided by Cobra increased to at least 882, up from 434 in
        the Initial PREPA Contract, and the billable daily rate for those workers
        was decreased. Based on the current level of services provided, Cobra
        anticipates the additional amount specified in the Amendment will fund
        an additional 77 days of its services.

        PREPA’s ability to meet its payment obligations under the Initial
        PREPA Contract and the Amendment is largely dependent upon
        funding from the Federal Emergency Management Agency
        (“FEMA”). By letter dated December 23, 2017, FEMA notified the
        Puerto Rico Governor’s authorized representative that, at the request
        of PREPA, FEMA reviewed the Initial PREPA Contract with Cobra
        and rates for service. In its letter, FEMA stated that “[u]nder the exigent
        circumstances after Hurricane Maria, PREPA awarded this contract in
        compliance with the emergency procurement provisions of the
        Government of Puerto Rico and Executive Orders issued as a result of the
        disaster ... [and] FEMA has also determined the costs under this
        contract to be reasonable.”

        Cobra intends to seek additional repair and restoration work for PREPA’s
        electric grid beyond the service period provided for in the Amendment, as
        well as work rebuilding and modernizing PREPA’s electrical grid once
        the repair and restoration phase is complete. However, there can be no
        assurance that Cobra will be successful is securing this additional work.

       133.   The statements in paragraphs 131-32 above were false and misleading when

made and they omitted to disclose material facts necessary to make the statements that were

made not misleading. First, the statements concerning the December 23, 2017 FEMA legal



                                            64
         Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 65 of 112




review and cost reasonableness letter (the “FEMA Letter”) were false and misleading

because Defendants omitted to disclose that the FEMA Letter was the product of Ellison’s

illicit relationship with Tribble. As alleged in the Indictment:

   • On December 8, 2017, Ellison emailed Tribble regarding the status of FEMA’s legal
     review, and asked her, “Are you in a position as we spoke to go on the record?”
     (Indictment ¶ 50);

   • In response, Tribble provided Ellison with an update on the review, had “worked
     with the [Puerto Rican] Governor” to assist Cobra with obtaining information from
     PREPA, and was going to PREPA in person the next morning to assist Cobra (Id. ¶
     51); and

   • Tribble had taken official action to cause the FEMA Letter to be sent from FEMA’s
     Federal Coordinating Officer to the Puerto Rico Government’s Authorized
     Representative. (Id. ¶ 47(a).

Without the FEMA Letter, PREPA would not have increased the value of the First PREPA

Contract by $245 million because, as noted in the Form 8-K above, PREPA’s ability to

meet its payment obligations was dependent on obtaining funding from FEMA. That

FEMA’s determination that the eligibility for reimbursement and costs under the PREPA

contract were the product of Tribble’s malfeasance on behalf of Ellison and Cobra was

confirmed in a July 3, 2019 report issued by the Department of Homeland Security Office

of Inspector General titled “FEMA’s Eligibility Determination of Puerto Rico Electric

Power Authority’s Contract with Cobra Acquisitions LLC.” The report found, among other

things, that:

       FEMA conducted an analysis of the Cobra contract rates and determined that
       contract costs were reasonable and eligible for the PA program. However,
       FEMA’s eligibility determination was not sound because it did not
       evaluate the actual time and materials costs for reasonableness and because
       its analyses of contract rates for labor, equipment, and other costs were not
       always logical, complete, and supported. . . . As a result, FEMA approved a

                                             65
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 66 of 112



       PA grant and reimbursed millions of dollars for Cobra contract costs based
       on an unsound eligibility determination. (Emphasis added.)

The report further noted that based on the findings, “FEMA will make a final determination

of the eligibility of the contract costs and disallow any costs that are not reasonable.” The

estimated completion date of the final evaluation is May 29, 2020.

       134.   Second, the statements highlighting Cobra’s close working relationship with

FEMA and other government agencies as a reason for the Company’s success in obtaining

the additional $245 million under Amendment No. 4 were false and misleading because

Defendants omitted to disclose that Ellison’s bribing Tribble created a conflict of interest

between Cobra and PREPA in violation of Article 21 of the First PREPA Contract (¶ 45).

Ellison’s relationship with Tribble also rendered Cobra in violation of the “Anti-Corruption

Code for a New Puerto Rico,” which, pursuant to Amendment No. 4, Cobra had agreed to

comply with (¶ 47). Amendment No. 4 was signed by Straehla and included as an exhibit

to the January 31, 2018 Form 8-K.

       135.   Third, Defendants’ statement that “Cobra intends to seek additional repair

and restoration work for PREPA’s electric grid beyond the service period provided for in

the Amendment, as well as work rebuilding and modernizing PREPA’s electrical grid once

the repair and restoration phase is complete” was materially false and misleading because

the Company’s prospects of securing such additional work would be all but eliminated if

the nature of Ellison and Tribble’s relationship came to light.




                                             66
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 67 of 112




The February 22, 2018 Earnings Call

       136.   On February 22, 2018, Mammoth held a call with investors and analysts to

discuss its 4Q17 and fiscal 2017 financial results. During the call, Straehla made the

following false and misleading statements:

        Turning to infrastructure. As many of you saw, over the past 3 weeks, we
        announced the extension of the contract in Puerto Rico from $200 million
        to approximately $445 million. Once the work of restoring the power is
        complete, we anticipate a shift to reconstructing the electrical
        infrastructure on the island to both modernize and provide better
        protection from future natural disasters. Given our performance to date,
        during the restoration phase, we are hopeful that we will participate in the
        rebuilding phase which will occur over the next several years.

       137.   Straehla’s representation about the Company’s “performance to date” could

lead to it participating in additional work in rebuilding the electric grid in Puerto Rico was

false and misleading when made because it omitted to disclose that Cobra obtained its

contract with PREPA, and the contract extension, not because of the Company’s

“performance” but because Ellison was bribing Tribble.

       138.   During the question and answer portion of the call, stock market analyst

Thomas Moll from Stephens Inc., asked:

        Okay, great. And then moving on to infrastructure. Once you perform the
        remainder of the extended contract and get to the total $445 million in
        Puerto Rico, what's a reasonable timeframe for investors to get an update
        on what the go-forward might look like there? I know you mentioned that
        there's at least potential for not months or quarters, but years of work. And
        granted, we won't have great visibility on to what the total scope looks
        like, but just, when should we expect the next update from you?

To which Straehla responded:

        Well, Tommy. What typically happens in this type of situation is you go
        from restoration to reconstruction. And certainly, we have been a very big


                                             67
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 68 of 112



       part of the restoration efforts. We have approximately 939 men on the
       island right now. We have a variety of equipment. Certainly, with our
       contacts, and what we're -- what we are actually doing, and the way
       our team has gone out and executed, we think we have an opportunity
       to be there for years. But it's a process that you go through. It's RFP
       process, and as those occur and certainly, there's no certainty. But we
       think that -- we think restoration is still going to last a while longer. As
       you've seen in many articles, it's not completed yet of getting the power
       on completely before you go to that reconstruction phase, but we
       anticipate being there a while, and as we get material information, we
       will pass it on to our investors. But I do want to tell you that one of the
       things that is mentioned in the call and everything previously was that we
       have over $500 million of backlog in total, in our infrastructure business.
       And we have grown our footprint significantly in north -- in the
       continental United States. Our team is executing at a very high level on
       many, many fronts.

      139.   Later in the call, stock market analyst John Daniel from Simmons &

Company International asked:

       Okay. Final one for me, and this can be my dummy question for the day.
       I may be a little bit dumb, but you mentioned the – how you go through
       the RFP process in Puerto Rico. Can you speak to just what the
       competitive landscape is for people bidding against you down there? And
       then just talk about whether that process is more complicated or less than
       what you do in the United States?

Straehla answered:

       Yes, it's not -- it's always a competitive-type approach to do it. And it --
       you may've seen the Wall Street Journal article this morning where
       Fluor is exiting the island. Fluor worked for the Army Corps of
       Engineers, we work for PREPA. And we were the one that, early on,
       went in and started working for PREPA, and I think it's paid huge
       dividends for us. So you have some competitors that are exiting, you'll
       have other competitors that'll want to come in and take part in it.
       Remember that as you go from restoration to reconstruction, the
       reconstruction process can go on for years. And I -- the point that I usually
       make is that super storm Sandy that occurred in 2012 timeframe, they are
       still doing reconstruction in New York that is FEMA backed to this day.
       So it could go on for 5 to 6 years. And the Puerto Rican infrastructure was
       in very poor shape. They had a bankrupt group that was running it, being


                                            68
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 69 of 112



        PREPA, and they just didn't have the money to keep their infrastructure
        up to the common aspects and the common standards and the newer
        technology. So we think that it'll -- it has an opportunity to go on for
        several years. And we think with the execution of our team, and what
        they've done, we will have a -- and the amount of people that we have
        there and the amount of equipment we have there, we will have a
        competitive advantage to get some of that work. (Emphasis added.)

       140.   Straehla’s statements on the February 22, 2018 earnings call concerning the

RFP process to secure additional work were false and misleading when made and omitted

to disclose material facts necessary to make the statements that were made not misleading

as he failed to disclose that: (1) Cobra had an unfair advantage in any RFP process due to

Ellison’s relationship with Tribble and his bribing her to procure and steer work to Cobra;

(2) due to the wrongful conduct by Ellison and Tribble, there was a reasonable likelihood

that Mammoth would not be paid for some, or all of its work for PREPA, and Mammoth

would be unlikely to secure additional work from PREPA in the future; and (3) due to the

criminal acts committed by Ellison and Tribble, Mammoth was exposing itself to potential

civil and criminal penalties, and costly litigation. The omitted facts were necessary in order

to make the statements made not misleading.

The February 28, 2018 Form 10-K (the “2017 10-K)

       141.   On February 28, 2018, Mammoth filed its Form 10-K for the year ended

December 31, 2017, which contained the following false and misleading statements in a

subpart to Item 1 Business:


        We currently have agreements in place with government-funded utilities,
        private utilities, public IOUs and Co-Ops. In particular, on October 19,
        2017, one of our subsidiaries, Cobra Acquisitions LLC, or Cobra, entered
        into an emergency master services agreement with PREPA (such


                                             69
Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 70 of 112



agreement, as subsequently amended through December 21, 2017, is
hereinafter referred to as the initial PREPA contract). The initial PREPA
contract has a one-year term and provided for up to $200.0 million of
services which was initially expected to be fully utilized within a 120-day
period. The scope of the work provided for in the initial PREPA contract
included labor, supervision, tools and equipment to perform storm repairs
at various locations in Puerto Rico. The initial PREPA contract was fully
applied to services performed by Cobra as of January 3, 2018. Due to the
continuing need for Cobra’s services, on January 28, 2018, Cobra and
PREPA amended the initial PREPA contract to increase the total contract
amount by an additional $245.4 million up to a total of $445.4 million.
Under the terms of this amendment, the number of workers requested by
PREPA and provided by Cobra increased to at least 882, up from 434 in
the initial PREPA contract, and the billable daily rate for those workers
was decreased. On February 27, 2017, Cobra and PREPA again amended
the PREPA contract to further increase the contract amount by $500.0
million up to a total of $945.4 million. In addition to continuing its repair
and restoration work, under the terms of this amendment Cobra will be
able to source construction materials needed to rebuild the electrical
infrastructure in Puerto Rico on a pass-through basis. To support its
efforts, Cobra has two berthing barges with accommodations for
approximately 550 people mobilized to Puerto Rico. In addition to its
employees, Cobra also subcontracts additional resources where needed to
assist in its repair efforts, including helicopters and pilots to erect towers
and pull wire for reconnection, steel workers to fix transmission poles and
rework steel damaged in the storm, road equipment and operators to carve
access to work sites, tree services to clear brush and trees and security
teams. Based on the current level of services provided, Cobra anticipates
the additional amounts specified in the amendments will fund its activities
in Puerto Rico through mid-2018.
                              *       *      *

Regulation of Infrastructure Services

In our infrastructure business, our operations are subject to various
federal, state and local laws and regulations including:

   • licensing, permitting and inspection requirements applicable to
     contractors, electricians and engineers;

   • regulations related to worker safety;



                                     70
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 71 of 112




              • permitting and inspection requirements applicable to construction
                projects;

              • wage and hour regulations;

              • building and electrical codes; and

              • special bidding, procurement and other requirements on
                government projects.

        We believe that we have all the licenses required to conduct our energy
        infrastructure services and that we are in substantial compliance with
        applicable regulatory requirements. Our failure to comply with
        applicable regulations could result in substantial fines or revocation of our
        operating licenses, as well as give rise to termination or cancellation rights
        under our contracts or disqualify us from future bidding opportunities.

       142.     Defendants’ statements in the 2017 10-K were false and misleading when

made because they omitted to disclose material facts necessary to make the statements that

were made not misleading. Defendants statements concerning the January 28, 2018 and

February 27, 2018 Amendments to the First PREPA Contract were materially false and

misleading because they omitted to disclose that the PREPA work was improperly

procured and steered to Mammoth’s subsidiary as a result of the bribery scheme perpetrated

by Ellison and Tribble.

       143.     As a result of the foregoing, it was materially false and misleading for

Defendants to state in the 2017 10-K, that “We believe that . . . we are in substantial

compliance with applicable regulatory requirements” for “special bidding, procurement

and other requirements on government projects”, when, in fact, the Company was in

violation of: the conflict of interest provision under Article 21 to the First PREPA Contract

(¶ 45); the Anti-Corruption Code for a New Puerto Rico, which pursuant to Amendment



                                             71
         Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 72 of 112




No. 4, Defendants had agreed to comply with (¶ 47); and federal law as a result of Ellison

bribing Tribble to steer the contracts and work to Cobra and Cobra violated the terms of its

contract by hiring Patterson from FEMA creating a conflict of interest and/or the

appearance of a conflict of interest,.

       144.   The 2017 10-K also contained the following false and misleading statements

in a subpart to Item 1A Risk Factors:

        Our customer base is concentrated and the loss of one or more of our
        significant customers, or their failure to pay the amounts they owe us,
        could cause our revenue to decline substantially.

        Our top five customers accounted for approximately 71% and 80%,
        respectively, of our revenue for the years ended December 31,
        2017 and 2016. Gulfport was our largest customer for the years ended
        December 31, 2017 and 2016 accounting for approximately 30% and 57
        %, respectively, of our revenue. PREPA was second largest customer for
        the year ended December 31, 2017 accounting for approximately 29% of
        our revenue. It is likely that we will continue to derive a significant portion
        of our revenue from a relatively small number of customers in the future.
        If a major customer decided not to continue to use our services, our
        revenue would decline and our operating results and financial condition
        could be harmed. In addition, we are subject to credit risk due to the
        concentration of our customer base. Any nonperformance by our
        counterparties, including their failure to pay the amounts they owe us on
        a timely basis or at all, either as a result of changes in financial and
        economic conditions or otherwise, could have an adverse impact on our
        operating results and could adversely affect our liquidity.

                                  *      *      *

        One of our infrastructure services subsidiaries recently entered into a
        contract with PREPA, which, as amended, provides for payments to us of
        up to $945.4 million. PREPA is currently subject to pending bankruptcy
        proceedings. In the event that PREPA does not have or does not obtain the
        funds necessary to satisfy its payment obligations to our subsidiary under
        the contract or terminates the contract prior to the end of the contract term,
        our financial condition, results of operations and cash flows could be
        materially and adversely affected.


                                              72
Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 73 of 112




On October 19, 2017, one of our subsidiaries, Cobra, and PREPA entered
into an emergency master services agreement for repairs to PREPA’s
electrical grid as a result of Hurricane Maria. The one-year contract, as
amended through February 27, 2018, provides for payments of up to
$945.4 million. PREPA is currently subject to bankruptcy proceedings
pending in the U.S. District Court for the District of Puerto Rico. As a
result, PREPA’s ability to meet its payment obligations under the
contract will be largely dependent upon funding from the Federal
Emergency Management Agency, or FEMA, or other sources.
PREPA’s contracting practices in connection with restoration and
repair of PREPA’s electrical grid in Puerto Rico, and the terms of
certain of those contracts, have been subject to critical comment and
are the subject of review and hearings by U.S. federal and Puerto
Rican governmental entities. Recently, a contract for restoration and
repair services entered into by PREPA with an unrelated third party was
terminated by PREPA. In the event that PREPA does not have or does not
obtain the funds necessary to satisfy its current obligations to Cobra under
the contract or terminates the contract prior to the end of the contract term,
our financial condition, results of operations and cash flows could be
materially and adversely affected. In addition, government contracts
are subject to various uncertainties, restrictions and regulations,
including oversight audits by government representatives and profit
and cost controls, which could result in withholding or delayed
payments to us or efforts to recover payments already made.

                         *      *       *

We provide the majority of our infrastructure services to one customer,
and the termination of this relationship could adversely affect our
operations.

We provide infrastructure services that focus on the repair, maintenance
and construction of transmission and distribution networks. The majority
of our revenue from this business has been derived from PREPA pursuant
to a contract entered into on October 19, 2017, as subsequently amended,
with a term of up to one year. We cannot assure you that we will be able
to continue our contract with PREPA on favorable terms and
conditions or at all. Likewise, we cannot assure you that we will be able
to obtain one or more replacement contracts with other customers
sufficient to continue providing the level of services as we currently do
with PREPA. The termination of our relationship with PREPA could
have a material adverse effect on our business, financial condition,


                                     73
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 74 of 112



        results of operations and cash flows. (Emphasis in bold added, emphasis
        in bold and italics in original.)

      145.   These purported risk disclosures were false and misleading when made and

omitted to disclose material facts necessary to make the statements made not misleading in

that: (1) Mammoth failed to disclose that Cobra entered into the same contract provision

as did the “unrelated third party,” Whitefish, whose contract was terminated by PREPA;

(2) Mammoth failed to disclose that FEMA did not review or approve the PREPA contract

Cobra entered into with PREPA, thereby putting Mammoth’s ability to collect on the work

performed at greater risk; and (3) Mammoth failed to warn investors Mammoth’s ability to

be reimbursed by PREPA for its work was at risk, and subject to recovery, because Cobra

secured its contracts through a scheme whereby Ellison was bribing Tribble to steer the

contracts and procure work for Cobra. The omitted facts were necessary in order to make

the statements made by Mammoth not materially misleading.

The May 3, 2018 10-Q (the “1Q18 10-Q”)

      146.   On May 3, 2018, Mammoth filed Form 10-Q with the SEC, which contained

the following false and misleading statements:

        In 2017, we expanded into the electric infrastructure business, offering
        both commercial and storm restoration services to government-funded
        utilities, private utilities, IOUs and Co-Ops. Since we commenced
        operations in this line of business, substantially all of our infrastructure
        revenues has been generated from storm restoration work, including
        revenue from PREPA due to the damage by Hurricane Maria. Our contract
        with PREPA, as amended during the first quarter of 2018, provides for
        2018 revenue of approximately $745 million for services estimated to be
        performed through mid-2018. Cobra intends to seek additional repair and
        restoration work for PREPA’s electric grid as well as work rebuilding and
        modernizing PREPA’s electric grid once the repair and restoration phase
        is complete. However, there can be no assurance that Cobra will be


                                            74
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 75 of 112



        successful in securing any additional work. Further, PREPA is currently
        subject to bankruptcy proceedings pending in the U.S. District Court for
        the District of Puerto Rico. As a result, PREPA's ability to meet its
        payment obligations under the contract will be largely dependent upon
        funding from the Federal Emergency Management Agency or other
        sources. In the event PREPA does not have or does not obtain the
        funds necessary to satisfy its obligations to Cobra under the contract,
        terminates the contract or curtails our services prior to the end of the
        contract term, our financial condition, results of operations and cash
        flows could be materially and adversely affected. In addition,
        government contracts are subject to various uncertainties,
        restrictions and regulations, including oversight audits by
        government representatives and profit and cost controls, which could
        result in withholding or delayed payments to us or efforts to recover
        payments already made.

       147.   The above statements made in the 1Q18 10-Q were materially false and

misleading when made because Defendants omitted to disclose material facts necessary to

make the statements that were made not misleading. Defendants omitted to disclose that:

1 – FEMA did not review or approve Cobra’s contract with PREPA leaving Mammoth at

heightened risk to not be reimbursed for the work it performed; 2- Mammoth was at risk

of its payments being withheld or delayed, and the amounts already paid to it subject to

being repaid because Ellison was bribing Tribble to steer the contracts and work to Cobra;

and 3 – Cobra’s ability to secure additional work was at risk because it obtained its existing

work by bribing FEMA officials.

       148.   The 1Q18 10-Q was also false and misleading because under the section Item

1A Risk Factors, Defendants stated “Other than set forth below, there have been no

material changes to the Risk Factors previously disclosed in our Annual Report on Form

10-K for the year ended December 31, 2017.” None of the additional risk factors listed

relate to PREPA or Mammoth’s infrastructure business. Thus, the 1Q18 10-Q risk factors


                                             75
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 76 of 112




were false and misleading when made because they omitted to disclose the risks described

in paragraph 145 above. The facts omitted from the 2017 10-K, omitted again in the 1Q18

10-Q, were necessary in order to make the statements made by Mammoth not materially

misleading.

The May 3, 2018 Earnings Call

      149.    On May 3, 2018, Defendants held an earnings call with analysts and

investors. In addition to reiterating the false statements concerning PREPA contained in

the 1Q18 10-Q, discussed in paragraphs 139-40 above, Straehla made the following false

and misleading statements in response to questions from analysts about the ongoing RFP

process with PREPA. Specifically, stock market analyst Daniel Joseph Burke from

Johnson Rice & Company asked Straehla:

        I guess, I will start out with a couple on Puerto Rico, if you don’t mind.
        Arty, can you maybe update us, I know it’s essentially a public process,
        but where the RFP process might stand for potential reconstruction work
        on the island?

To which Straehla responded:

        Sure, Daniel. The RFP process has begun and in earnest, there’s nothing
        to really announce right now, but we are working through the processes
        as PREPA and the Puerto Rican government are. We think we have a
        competitive advantage, in that we have nearly 1,000 people and 600
        pieces of equipment. So we think that as we go forward, we are looking
        forward to [the] possibility of getting that RFP. We think it’s – we
        expect to be very competitive.

      150.    Stock market analyst John Daniel from Simmons & Company International

also posed a question concerning the RFP process:

        Fair enough. I guess the last one for me, the Puerto Rico contract, that gets
        the most questions from clients. And I know you’ve mentioned nothing


                                             76
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 77 of 112



        formal to announce now but there’s, I guess, the RFP process with respect
        to reconstruction. When would you expect to have any visibility on an
        outcome from that?

Straehla answered:

        We think that something will come within the next 30 days. It’s generally
        a very competitive long process, but we would hope – it started actually
        in February time frame, and we would like to see – we expect to see
        something in the next 30 days.

       151.   Straehla’s statement that “we have a competitive advantage” was false and

misleading and omitted to disclose the material fact that Cobra’s “competitive advantage”

was that Ellison was bribing Tribble to steer work and contracts to Cobra and Mammoth.

Straehla’s statement that “it’s generally a very competitive long process” was also

misleading as this was not a competitive process as Ellison was bribing Tribble to steer

work and contracts to Cobra and Mammoth.

The May 29, 2018 Press Release & May 31, 2018 Form 8-K

       152.   On May 29, 2018, Mammoth issued a press release titled “Cobra Signs New

$900 million Contract to Finish the Restoration of Critical Electrical Services and Support

the Initial Phase of Reconstruction of the Electrical Utility System in Puerto Rico.” The

press release contained the following false and misleading statements:

        Request For Proposal (RFP) Process

        In mid-February, the Commonwealth of Puerto Rico began a competitive
        RFP bid process (RFP #77844) to complete the restoration of critical
        electrical system components and to support the initial reconstruction
        phase of its electrical utility system following the impact of Hurricane
        Maria. This process involved the submission of bids from qualified
        infrastructure construction companies and an analysis by PREPA of
        each bidder’s experience, asset base, financial capacity,
        understanding of the project and overall cost to perform the work


                                            77
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 78 of 112



        needed. After concluding the selection process, Cobra entered into a
        contract with PREPA on May 26, 2018.

        Restoration and Reconstruction Contract

                                        *     *      *

        Arty Straehla, Mammoth’s Chief Executive Officer, stated, “We are very
        proud of our Cobra team in Puerto Rico. Through the team’s hard
        work, professionalism and technical ability, we have been selected to
        lead this very important effort to complete the restoration phase and
        transition to the reconstruction phase of the electric utility system in
        Puerto Rico, which is expected to last for several years. The reconstruction
        of the electric utility infrastructure will improve the reliability and quality
        of service for the citizens of Puerto Rico.”

      153.   Defendants’ statements in the press release concerning the RFP process were

materially false and misleading when made. It was false and misleading for Defendants to

state that the process was competitive and to describe the rigorous process that securing

the bid required, when, in fact, the Company had an unfair advantage over other contractors

as a result of Ellison bribing Tribble’s to procure and steer PREPA work to Cobra.

      154.   On May 31, 2018, Mammoth filed a Form 8-K with the SEC, signed by

Defendant Layton, which, in addition to including the press release described above as an

exhibit, contained a copy of the Second PREPA Contract, signed by Straehla.

      155.   The Second PREPA Contract contained the same conflict of interest

provision under Article 21 that was contained in the First PREPA Contract (¶¶ 45, 50). As

such, Cobra was to avoid even the appearance of the existence of conflicting interests.

Straehla also certified in the Second PREPA Contract, that Cobra and its representatives

were in compliance with various ethical regulations and laws, including the “Anti-

Corruption Code for a New Puerto Rico” – a certification that Straehla had previously made


                                              78
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 79 of 112




when he signed Amendment No. 4 to the First PREPA Contract (¶ 47, 50). Defendants’

statements contained in the press release and Form 8-K were therefore false and misleading

when made because, in fact, Cobra was not in compliance with the conflict of interest

provision of Article 21, or the Anti-Corruption Code for a New Puerto Rico contained in

Article 49 of the Second PREPA Contract. The omitted facts put Mammoth at risk of not

being paid for some, or all of its work for PREPA, and exposed Mammoth to potential civil

and criminal penalties, and costly litigation, and were necessary in order to make the

statements made not materially misleading.

The June 6, 2018 S-3/A

      156.   As discussed in paragraphs 77-83, on June 6, 2018, Mammoth filed a Form

S-3/A with the SEC to effectuate the secondary offering so Wexford and Gulfport could

sell their four million shares of stock. The S-3/A was declared effective on June 19, 2018,

and contained the following false and misleading statements:


      Our customer base is concentrated and the loss of one or more of our
      significant customers, or their failure to pay the amounts they owe us,
      could cause our revenue to decline substantially.
      Our top five customers accounted for approximately 71% and 80%,
      respectively, of our revenue for the years ended December 31, 2017 and
      2016. Gulfport Energy Corporation, or Gulfport, was our largest customer
      for the years ended December 31, 2017 and 2016 accounting for
      approximately 30% and 57%, respectively, of our revenue. Puerto Rico
      Electric Power Authority, or PREPA, was our second largest customer for
      the year ended December 31, 2017 accounting for approximately 29% of our
      revenue. For the three months ended March 31, 2018, PREPA was our largest
      customer and Gulfport was our second largest customer, representing 64%
      and 12%, respectively, of our total revenue for such period. It is likely that
      we will continue to derive a significant portion of our revenue from a
      relatively small number of customers in the future. If a major customer


                                             79
 Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 80 of 112



decided not to continue to use our services, our revenue would decline and
our operating results and financial condition could be harmed. In addition,
we are subject to credit risk due to the concentration of our customer base.
Any nonperformance by our counterparties, including their failure to pay the
amounts they owe us on a timely basis or at all, either as a result of changes
in financial and economic conditions or otherwise, could have an adverse
impact on our operating results and could adversely affect our liquidity.

One of our infrastructure services subsidiaries has entered into service
contracts with PREPA, which provide for aggregate payments to us of up
to approximately $1.8 billion. PREPA is currently subject to pending
bankruptcy proceedings. In the event that PREPA does not have or does
not obtain the funds necessary to satisfy its payment obligations to our
subsidiary under the contracts or terminates the contracts prior to the end
of their terms, our financial condition, results of operations and cash flows
could be materially and adversely affected.
On October 19, 2017, one of our subsidiaries, Cobra Acquisitions LLC, or
Cobra, and PREPA entered into an emergency master services agreement for
repairs to PREPA’s electrical grid as a result of Hurricane Maria. The one-
year contract, as amended through February 27, 2018, provides for payments
of up to $945.4 million. On May 26, 2018, Cobra and PREPA entered into a
new one-year, $900.0 million master services agreement to provide
additional repair services and begin the initial phase of reconstruction of the
electrical power system on Puerto Rico. PREPA is currently subject to
bankruptcy proceedings pending in the U.S. District Court for the District of
Puerto Rico. As a result, PREPA’s ability to meet its payment obligations
under the contracts will be largely dependent upon funding from the Federal
Emergency Management Agency, or FEMA, or other sources. PREPA’s
contracting practices in connection with restoration and repair of PREPA’s
electrical grid on Puerto Rico, and the terms of certain of those contracts,
have been subject to critical comment and are the subject of review and
hearings by U.S. federal and Puerto Rican governmental entities. In 2017, a
contract for restoration and repair services entered into by PREPA with an
unrelated third party was terminated by PREPA. In the event that PREPA
does not have or does not obtain the funds necessary to satisfy its current
obligations to Cobra under the contracts or terminates the contracts prior to
the end of the contract terms, our financial condition, results of operations
and cash flows could be materially and adversely affected. In addition,
government contracts are subject to various uncertainties, restrictions and
regulations, including oversight audits by government representatives and
profit and cost controls, which could result in withholding or delayed
payments to us or efforts to recover payments already made.


                                      80
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 81 of 112



      We provide the majority of our infrastructure services to one customer, and
      the termination of this relationship could adversely affect our operations.
      We provide infrastructure services that focus on the repair, maintenance and
      construction of transmission and distribution networks. The majority of our
      revenue from this business is derived from PREPA pursuant to contracts
      entered into on October 19, 2017, as subsequently amended, and on May 26,
      2018, each with a term of up to one year. We cannot assure you that we will
      be able to continue our contracts with PREPA on favorable terms and
      conditions or at all. Likewise, we cannot assure you that we will be able to
      obtain one or more replacement contracts with other customers sufficient to
      continue providing the level of services as we currently do with PREPA. The
      termination of our relationship with PREPA could have a material adverse
      effect on our business, financial condition, results of operations and cash
      flows.

      157.    These purported risk factors failed to warn investors that Mammoth’s ability

to be reimbursed by PREPA for its work was at risk, and subject to recovery, because Cobra

secured its contracts through a scheme whereby Ellison was bribing Tribble to steer the

contracts and procure work for Cobra. These purported risks factors further failed to

disclose that Cobra’s own contracts with PREPA were among the “certain of those

contracts” entered into by PREPA that were subject to review by U.S. federal authorities.

The omitted facts were necessary in order to make the statements made not materially

misleading.

      158.    Defendants statements in the S-3/A concerning the possibility of delayed

payments were also materially false and misleading because Ellison was informed by

Tribble about a work stoppage due to PREPA being $200 million behind in payments to

Cobra just three days prior to Mammoth filing the S-3/A. The omitted facts were necessary




                                           81
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 82 of 112




in order to make the statements made not materially misleading.28 Ellison shared this

information with Straehla who repeated that PREPA was “pushing back” on payments at a

meeting, attended by Layton, on June 18, 2018. The S-3/A was signed by Defendants

Straehla and Layton.

The August 7, 2018 10-Q (the “2Q18 10-Q”)

      159.   On August 7, 2018, Mammoth filed Form 10-Q with the SEC, which

contained the following false and misleading statements:

        In 2017, we expanded into the electric infrastructure business, offering
        both commercial and storm restoration services to government-funded
        utilities, private utilities, public investor owned utilities and cooperatives.
        Since we commenced operations in this line of business, substantially all
        of our infrastructure revenues has been generated from storm restoration
        work, primarily from PREPA due to damage caused by Hurricane Maria.
        On October 19, 2017, Cobra and PREPA entered into an emergency
        master services agreement for repairs to PREPA’s electrical grid. The one-
        year contract, as amended, provides for payments of up to $945.4 million.
        On May 26, 2018, Cobra and PREPA entered into a new one-year, $900.0
        million master services agreement to provide additional repair services
        and begin the initial phase of reconstruction of the electrical power system
        in Puerto Rico. PREPA is currently subject to bankruptcy proceedings
        pending in the U.S. District Court for the District of Puerto Rico. As a
        result, PREPA's ability to meet its payment obligations under the contract
        will be largely dependent upon funding from the Federal Emergency
        Management Agency or other sources. In the event PREPA does not have
        or does not obtain the funds necessary to satisfy its obligations to Cobra
        under the contracts, terminates the contracts or curtails our services prior
        to the end of the contract terms, our financial condition, results of
        operations and cash flows could be materially and adversely affected. In
        addition, government contracts are subject to various uncertainties,
        restrictions and regulations, including oversight audits by government
        representatives and profit and cost controls, which could result in


28
  Mammoth filed a Prospectus Supplement to the S-3/A on June 28, 2019, which contained
additional risk disclosures, none of which pertained to the false and misleading risk
disclosures identified above.

                                              82
          Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 83 of 112



          withholding or delayed payments to us or efforts to recover payments
          already made.

         160.   The above statements made in the 2Q18 10-Q were materially false and

misleading when made because Defendants omitted to disclose material facts necessary to

make the statements that were made not misleading. Defendants omitted to disclose that:

(1) FEMA did not review or approve Cobra’s contract with PREPA, leaving Mammoth at

heightened risk to not be reimbursed for the work it performed; (2) Mammoth was at risk

of its payments being withheld or delayed, and the amounts already paid to it subject to

being repaid because Ellison was bribing Tribble to steer the contracts and work to Cobra;

(3) Cobra’s ability to secure additional work was at risk because it obtained its existing

work by bribing FEMA officials; (4) Cobra hired a FEMA employee who provided prior

assistance with obtaining work from PREPA at a salary nearly three times what she earned

at FEMA, thereby placing the Company in violation of the conflict of interest provision in

Article 21 and the Anti-Corruption provision in Article 49 of the Second PREPA Contract.

         161.   Defendants statements in 2Q18 10-Q concerning the possibility of delayed

payments were also materially false and misleading because Ellison was informed by

Tribble about a work stoppage due to PREPA being $200 million behind in payments to

Cobra.

The August 7, 2018 Earnings Call

         162.   On August 7, 2018, Defendants held an earnings call with analysts and

investors. In addition to reiterating the false statements concerning PREPA contained in




                                            83
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 84 of 112




the 2Q18 10-Q, discussed in paragraphs 159-61 above, Defendant Straehla made the

following false and misleading statement:

        Now let me give you an update on our current operations, starting with the
        infrastructure division. Our team has been in Puerto Rico for over 275
        days or nearly 10 months as of today. We continue to work closely with
        PREPA and other governmental agencies to improve the resiliency of
        the energy infrastructure network and have begun the task of
        reconstructing parts of the electrical grid to both harden it and provide
        better protection from future storms.

      163.   Straehla’s statement that “We continue to work closely with PREPA and

other governmental agencies” was materially false and misleading when made because it

omitted to disclose that the Company’s “work[ing] closely with . . . other governmental

agencies” – FEMA – consisted of Ellison bribing Tribble to procure and steer work from

PREPA to Cobra.

      164.   During the question and answer portion of the call, Straehla made the

following false and misleading statements in response to questions from analysts

concerning ongoing and future work in Puerto Rico:

Thomas Allen Moll from Stephens Inc., asked Straehla:

        So I wanted to start on Puerto Rico. As you roll onto the new contract
        there, how do you expect the number of personnel on the island to
        fluctuate over the next few quarters? How does the top line evolve along
        with that? And then, as well, on the margin side, how should we think
        about that?

Straehla responded:

        Well, Tommy, let me, first of all, say that our team -- our infrastructure
        team in Puerto Rico has executed at a tremendously high level, and we are
        very proud of the work that they have done.




                                            84
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 85 of 112



        As you know, we are nearing the end of the restoration phase and going
        to reconstruction. We increased our personnel on the island during the past
        quarter and it'll start falling somewhat as it comes back to much more
        normalcy.

        What occurred was that the Corps of Engineers, when they exited the
        island, there was still quite a bit of restoration work and we took our
        increases up. With that said, we're still about 700 on the island today. Now
        that's down from a high of about 1,000.

        So this -- we still view this as long-term work. We have the $900 million
        contract that we won during the course of the second quarter, and we
        feel like that as we make the transition to reconstruction, we still have a
        long time to be on the island.

      165.   Straehla’s statement that Mammoth “won” the $900 million contract was

false and misleading when made. Mammoth/Cobra did not competitively win any contracts

but, instead, was awarded the contract because Ellison was bribing Tribble to procure work

and steer work to Cobra.

The November 1, 2018 10-Q (the “3Q18 10-Q”)

      166.   On November 1, 2018, Mammoth filed Form 10-Q with the SEC, which

contained the following false and misleading statements:

        In 2017, we expanded into the electric infrastructure business, offering
        both commercial and storm restoration services to government-funded
        utilities, private utilities, public investor owned utilities and cooperatives.
        Since we commenced operations in this line of business, substantially all
        of our infrastructure revenues has been generated from storm restoration
        work, primarily from PREPA due to damage caused by Hurricane Maria.
        On October 19, 2017, Cobra and PREPA entered into an emergency
        master services agreement for repairs to PREPA’s electrical grid. The one-
        year contract, as amended, provides for payments of up to $945.4 million.
        On May 26, 2018, Cobra and PREPA entered into a new one-year, $900.0
        million master services agreement to provide additional repair services
        and begin the initial phase of reconstruction of the electrical power system
        in Puerto Rico. PREPA is currently subject to bankruptcy proceedings
        pending in the U.S. District Court for the District of Puerto Rico. As a


                                              85
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 86 of 112



        result, PREPA's ability to meet its payment obligations under the contract
        will be largely dependent upon funding from the Federal Emergency
        Management Agency or other sources. In the event PREPA does not have
        or does not obtain the funds necessary to satisfy its obligations to Cobra
        under the contracts, terminates the contracts, curtails our services prior to
        the end of the contract terms or otherwise fails to pay amounts owed to us
        for services performed, our financial condition, results of operations and
        cash flows would be materially and adversely affected. In addition,
        government contracts are subject to various uncertainties,
        restrictions and regulations, including oversight audits by
        government representatives and profit and cost controls, which could
        result in withholding or delayed payments to us or efforts to recover
        payments already made.

        The demand for our infrastructure services in the continental United States
        has increased since we expanded into the infrastructure business. Our
        infrastructure teams are working for multiple utilities primarily across the
        northeastern, midwestern and southwestern portions of the United States.
        We believe we will be able to continue to grow our customer base in the
        continental United States and increase the backlog of work over the
        coming years. In Puerto Rico, the reconstruction process is just beginning
        with significant front-end engineering required prior to the reconstruction
        of the electric grid. Staffing levels in Puerto Rico have fluctuated between
        500 and 600 people over the past 60 days and we anticipate a ramp up in
        reconstruction projects throughout 2019.

      167.   The above statements made in the 3Q18 10-Q were materially false and

misleading when made because Defendants omitted to disclose material facts necessary to

make the statements that were made not misleading. Defendants omitted to disclose that:

(1) FEMA did not review or approve Cobra’s contract with PREPA leaving Mammoth at

heightened risk to not be reimbursed for the work it performed; (2) Mammoth was at risk

of its payments being withheld or delayed, and the amounts already paid to it subject to

being repaid because Ellison was bribing Tribble to steer the contracts and work to Cobra;

(3) Cobra’s ability to secure additional work was at risk because it obtained its existing

work by bribing FEMA officials; (4) Cobra hired a FEMA employee who provided prior


                                             86
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 87 of 112




assistance with obtaining work from PREPA at a salary nearly three times what she earned

at FEMA, thereby placing the Company in violation of the conflict of interest provision in

Article 21 (¶¶ 45, 50), and the Anti-Corruption provision in Article 49 of the Second

PREPA Contract (¶¶ 47, 50).

The March 15, 2019 10-K (the “2018 10-K”)

      168.   On March 15, 2019, Mammoth filed Form 10-K with the SEC, which

contained the following false and misleading statements:

        We currently have agreements in place with government-funded utilities,
        private utilities, public IOUs and Co-Ops. To date, substantially all of our
        infrastructure services have been performed in Puerto Rico under two
        emergency master services agreements entered into by one of our
        subsidiaries, Cobra Acquisitions LLC, or Cobra, with PREPA for up to an
        aggregate of approximately $1.8 billion of services. The scope of the work
        contemplated by these agreements includes labor, supervision, tools,
        equipment and materials to perform storm repair, restoration and
        reconstruction services at various locations in Puerto Rico. Cobra
        performed the full $945 million of services under the initial contract as of
        July 21, 2018. The second contract with PREPA has a one-year term
        ending on May 25, 2019 and provides for total payments not to exceed
        $900 million. As of December 31, 2018 and March 8, 2019, Cobra had
        performed an aggregate of $280 million and $354 million, respectively, of
        services under the second contract. Although we continue to perform
        services under the second contract, we expect these services will end by
        March 31, 2019, and we do not expect that any further work orders will
        be issued to Cobra under this contract prior to the May 25, 2019
        termination date.

        As previously reported, during the third quarter of 2018, our staffing levels
        in Puerto Rico fluctuated between 500 and 600 people. During the fourth
        quarter of 2018, our staffing levels generally ranged from 475 to 550,
        dropping to approximately 130 at year end for a period of three days due
        to the holidays. To date in 2019, our staffing levels in Puerto Rico have
        decreased from approximately 500 in January to 200 as of March 8, 2019.
        We currently expect our staffing levels in Puerto Rico to decline to
        approximately 50 by early April 2019 as we complete the work
        contemplated by our existing work orders and undertake demobilization


                                             87
          Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 88 of 112



          efforts. For additional information regarding our services to PREPA, see
          Item 7. Management’s Discussion and Analysis of Financial Condition
          and Results of Operations.

                                         *      *      *

          Regulation of Infrastructure Services

          In our infrastructure business, our operations are subject to various
          federal, state and local laws and regulations including:

                • licensing, permitting and inspection requirements applicable to
                  contractors, electricians and engineers;

                • regulations related to worker safety;

                • permitting and inspection requirements applicable to construction
                  projects;

                • wage and hour regulations;

                • building and electrical codes; and

                • special bidding, procurement and other requirements on
                  government projects.

          We believe that we have all the licenses required to conduct our energy
          infrastructure services and that we are in substantial compliance with
          applicable regulatory requirements. Our failure to comply with
          applicable regulations could result in substantial fines or revocation of our
          operating licenses, as well as give rise to termination or cancellation rights
          under our contracts or disqualify us from future bidding opportunities.

         169.     Defendants’ statements in the 2018 10-K were false and misleading when

made because they omitted to disclose that the PREPA work was improperly procured and

steered to Mammoth’s subsidiary as a result of Ellison bribing Tribble to steer work to

Cobra.




                                               88
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 89 of 112




       170.   Additionally, Defendants’ statements in the 2018 10-K that “Although we

continue to perform services under the second contract, we expect these services will end

by March 31, 2019, and we do not expect that any further work orders will be issued to

Cobra under this contract prior to the May 25, 2019 termination date”, was false and

misleading because, in fact, Defendants did not expect any additional work under the

contract because the fraudulent scheme was beginning to unravel. The very day that the

2018 10-K was issued, Ellison was meeting with FBI and DHS OIG agents regarding

activities in Puerto Rico (¶ 84). That same day, Mammoth’s general counsel, Rusty

LaForge, abruptly resigned from the Company – a fact Mammoth did not disclose until the

end of April 2019 (¶ 85).

       171.   As a result of the foregoing, it was materially false and misleading for

Defendants to state in the 2018 10-K, that “We believe that . . . we are in substantial

compliance with applicable regulatory requirements” for “special bidding, procurement

and other requirements on government projects”, when, in fact, the Company was in

violation of: the conflict of interest provision under Article 21 to the First and Second

PREPA Contracts (¶¶ 45, 50); the Anti-Corruption Code for a New Puerto Rico, which

pursuant to Amendment No. 4 of the First PREPA Contract and as well as the Second

PREPA Contract, Defendants had agreed to comply with (¶¶ 47, 50); and federal law as a

result of Ellison and Tribble’s fraudulent scheme to procure and steer PREPA work to

Mammoth’s subsidiary and Cobra violated the terms of its contract by hiring Patterson

from FEMA creating a conflict of interest and/or the appearance of a conflict of interest.




                                            89
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 90 of 112




      172.   The 2018 10-K also contained the following false and misleading statements

in a subpart to Item 1A Risk Factors: Item 1A Risk Factors:

        Our customer base is concentrated and the loss of one or more of our
        significant customers, or their failure to pay the amounts they owe us,
        could cause our revenue to decline substantially.

        Our top five customers accounted for approximately 77% and 71%,
        respectively, of our revenue for the years ended December 31,
        2018 and 2017. PREPA was our largest customer for the year
        ended December 31, 2018 accounting for approximately 60% of our
        revenue and our second largest customer for the year ended December 31,
        2017 accounting for approximately 29% of our revenue. Gulfport was our
        second largest customer for the year ended December 31,
        2018 accounting for approximately 8% of our revenue and our largest
        customer for the year ended December 31, 2017 accounting for
        approximately 30% of our revenue. It is likely that we will continue to
        derive a significant portion of our revenue from a relatively small number
        of customers in the future. If a major customer decided not to continue to
        use our services, our revenue would decline and our operating results and
        financial condition could be harmed. In addition, we are subject to credit
        risk due to the concentration of our customer base. In particular, as of
        December 31, 2018, PREPA owed us approximately $225 million for
        services performed on or before December 31, 2018. As of March 8, 2019,
        the amount owed to us by PREPA had increased to approximately $281
        million. Any nonperformance by our counterparties, including their
        failure to pay the amounts they owe us on a timely basis or at all, either as
        a result of changes in financial and economic conditions or otherwise,
        could have an adverse impact on our operating results and could adversely
        affect our liquidity.

        Cobra, one of our infrastructure services subsidiaries, has entered into
        service contracts with PREPA, which provide for aggregate payments to
        us of up to approximately $1.8 billion. PREPA is currently subject to
        pending bankruptcy proceedings. In the event that PREPA (i) does not
        have or does not obtain the funds necessary to satisfy its payment
        obligations to our subsidiary under the contracts, (ii) obtains the
        necessary funds but refuses to pay the amounts owed to us, (iii)
        terminates the contracts or curtails our services prior to the end of the
        contract terms or (iv) otherwise fails to pay amounts owed to us for
        services performed, our financial condition, results of operations and
        cash flows would be materially and adversely affected.


                                             90
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 91 of 112




        On October 19, 2017, one of our subsidiaries, Cobra, and PREPA entered
        into an emergency master services agreement for repairs to PREPA’s
        electrical grid as a result of Hurricane Maria. The one-year contract, as
        amended, provided for payments of up to $945 million. On May 26, 2018,
        Cobra and PREPA entered into a new one-year, $900 million master
        services agreement to provide additional repair services and begin the
        initial phase of reconstruction of the electrical power system on Puerto
        Rico. PREPA is currently subject to bankruptcy proceedings pending in
        the U.S. District Court for the District of Puerto Rico. As a result,
        PREPA’s ability to meet its payment obligations under the contracts is
        largely dependent upon funding from the Federal Emergency
        Management Agency, or FEMA, or other sources. PREPA’s contracting
        practices in connection with restoration and repair of PREPA’s electrical
        grid on Puerto Rico, and the terms of certain of those contracts, have been
        subject to critical comment and are the subject of review and hearings by
        U.S. federal and Puerto Rican governmental entities. In 2017, a contract
        for restoration and repair services entered into by PREPA with an
        unrelated third party was terminated by PREPA. As of December 31,
        2018, PREPA owed us approximately $225 million for services performed
        on or before December 31, 2018. As of March 8, 2019, the amount owed
        to us by PREPA had increased to approximately $281 million. In the event
        that PREPA (i) does not have or does not obtain the funds necessary to
        satisfy its current obligations to Cobra under the contracts, (ii) obtains the
        necessary funds but refuses to pay the amounts owed to us, (iii) terminates
        the contracts or curtails our services prior to the end of the contract terms
        or (iv) otherwise fails to pay amounts owed to us for services performed,
        our financial condition, results of operations and cash flows would be
        materially and adversely affected. In addition, government contracts are
        subject to various uncertainties, restrictions and regulations, including
        oversight audits by government representatives and profit and cost
        controls, which could result in withholding or delayed payments to us or
        efforts to recover payments already made.

      173.   These purported risk disclosures failed to warn investors that Mammoth’s

ability to be reimbursed by PREPA for its work was at risk, and subject to recovery,

because Cobra secured its contracts through a scheme whereby Ellison was bribing Tribble

to steer the contracts and procure work for Cobra. These purported risk factors further

failed to disclose that Cobra’s own contracts with PREPA were among the “certain of those


                                             91
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 92 of 112




contracts” entered into by PREPA that were subject to review by U.S. federal authorities.

The omitted facts were necessary in order to make the statements made by Mammoth not

materially misleading.

       174.   The 2018 10-K contained an additional false and misleading risk disclosure

that did not appear in the 2017 10-K. Specifically, the 2018 10-K stated:

        Opportunities associated with government contracts could lead to
        increased governmental regulation applicable to us.

        Most government contracts are awarded through a regulated competitive
        bidding process. If we were to be successful in being awarded government
        contracts, significant costs could be incurred by us before any revenues
        were realized from these contracts. Government agencies may review a
        contractor’s performance, cost structure and compliance with applicable
        laws, regulations and standards. If government agencies determine
        through these reviews that costs were improperly allocated to specific
        contracts, they will not reimburse the contractor for those costs or may
        require the contractor to refund previously reimbursed costs. If
        government agencies determine that we engaged in improper activity,
        we may be subject to civil and criminal penalties. Government
        contracts are also subject to renegotiation of profit and termination by the
        government prior to the expiration of the term.

       175.   This statement was materially false and misleading because it omitted to

disclose that: (1) the Second Cobra Contract was obtained through a corrupt bidding

process, as described in paragraphs 153-55 above; (2) that Mammoth’s subsidiary was not

in compliance with “applicable laws, regulations and standards” as described in paragraph

164 above; (3) that government agencies, including the FBI and Department of Homeland

Security Office of Inspector General, were, at the time the above statement was made,

actively investigating Ellison in relation to the contracts with PREPA, as described in

paragraph 80 above; and (4) as a result of the investigations and Ellison’s criminal activity,



                                             92
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 93 of 112




Mammoth faced a substantial likelihood of being subjected to civil and criminal penalties.

The omitted facts were necessary in order to make the statements made by Mammoth not

materially misleading.

The March 15, 2019 Earnings Call

      176.   On March 15, 2019, Mammoth held a call with investors and analysts to

discuss its 4Q18 and fiscal 2018 financial results. Layton made the following false and

misleading statement during the call:

        As of December 31, 2018, we had $68 million in cash and no borrowings
        under our $185 million credit facility, resulting in total liquidity of $243
        million net of letters of credit. On March 13, 2019, we borrowed $82
        million under our credit facility for 2018 Puerto Rico taxes to be paid
        today. Pursuant to the terms of our original PREPA contract, once
        our 2018 Puerto Rico income taxes are paid and the applicable
        returns are filed, we are entitled to receive $45 million from PREPA
        related to a contractual income tax provision.

      177.   Layton’s statement that Mammoth would “receive $45 million from PREPA

related to a contractual income tax provision” was materially false and misleading because,

as discussed in paragraph 171 above, the Company was in violation of the conflict of

interest and Anti-Corruption provisions contained in Articles 21 and 49 to the First and

Second PREPA Contracts, rendering the prospects that PREPA would pay Mammoth the

funds highly unlikely.

      178.   Layton also made the following false and misleading statement in response

to a question from an analyst concerning the work in Puerto Rico:

        Marshall, I think it's important to characterize Puerto Rico as a pause.
        It's not a shutdown, it's a pause while the engineering catches up. So
        we fully expect that RFPs will be pushed out in Q3 or Q4 of this year. And
        the same amount of work that we anticipated all along still has to be done


                                            93
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 94 of 112



        in Puerto Rico. So while we work through this pause in Puerto Rico, we'll
        shift those assets back to North America and put them to work. But it's
        certainly not a "stop" in Puerto Rico, it's just a pause on that work.

       179.   Layton’s statement characterizing Puerto Rico as “a pause” and not a “stop”

was materially false and misleading and omitted to disclose material facts. Layton attended

the Mammoth Executive Leadership Meeting held before this call during which Straehla

informed the attendees that Mammoth was leaving Puerto Rico because PREPA was not

going to pay Mammoth approximately $280 million it owed Mammoth. Layton

misrepresented that “it’s certainly not a ‘stop’” because it was a stop. He omitted to reveal

the true reason why Mammoth was leaving: because PREPA would not pay Mammoth.

Plus, by March 15, 2019 the FBI and Department of Homeland Security were investigating

how Cobra was awarded its PREPA contracts and Ellison was already interviewed as part

of the investigation and Mammoth executives, including CW1, were being contacted by

the FBI for questioning. Given that Cobra was under investigation for how its contracts

were awarded would lead a reasonable investor to understand that Cobra’s ability to obtain

additional contracts was at risk.

       180.   During this call, in addition to announcing lower-than-expected earnings for

the fiscal quarter, Straehla revealed that “Our staffing levels declined during the first

quarter of 2019 and we are currently in the process of winding down our operations in

Puerto Rico, with the expectation of leaving the island completely within the next 60 days.”

       181.   This statement by Straehla was false, materially misleading and omitted to

disclose material facts. Straehla informed executives at a prior Leadership Meeting that

Mammoth/Cobra was “pulling out” of Puerto Rico because PREPA would not pay


                                             94
          Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 95 of 112




outstanding invoices owed to Mammoth/Cobra. It was therefore misleading to not reveal

the true reason why Mammoth/Cobra was leaving Puerto Rico – that PREPA was not

paying.

The May 2, 2019 10-Q (the “1Q19 10-Q”)

      182.     On May 2, 2019, Mammoth filed Form 10-Q with the SEC, which contained

the following false and misleading statements:

          In 2017, we expanded into the electric infrastructure business, offering
          both commercial and storm restoration services to government-funded
          utilities, private utilities, IOUs and Co-Ops. Since we commenced
          operations in this line of business, substantially all of our infrastructure
          revenues has been generated from storm restoration work, including
          revenue from PREPA due to the damage by Hurricane Maria. Our contract
          with PREPA, as amended during the first quarter of 2018, provides for
          2018 revenue of approximately $745 million for services estimated to be
          performed through mid-2018. Cobra intends to seek additional repair and
          restoration work for PREPA’s electric grid as well as work rebuilding and
          modernizing PREPA’s electric grid once the repair and restoration phase
          is complete. However, there can be no assurance that Cobra will be
          successful in securing any additional work. Further, PREPA is currently
          subject to bankruptcy proceedings pending in the U.S. District Court for
          the District of Puerto Rico. As a result, PREPA's ability to meet its
          payment obligations under the contract will be largely dependent upon
          funding from the Federal Emergency Management Agency or other
          sources. In the event PREPA does not have or does not obtain the funds
          necessary to satisfy its obligations to Cobra under the contract, terminates
          the contract or curtails our services prior to the end of the contract term,
          our financial condition, results of operations and cash flows could be
          materially and adversely affected. In addition, government contracts are
          subject to various uncertainties, restrictions and regulations, including
          oversight audits by government representatives and profit and cost
          controls, which could result in withholding or delayed payments to us or
          efforts to recover payments already made.

          The demand for our infrastructure services in the continental United States
          has steadily increased since we expanded in to the infrastructure business.
          Our infrastructure teams are working for multiple utilities across the
          northeastern, midwestern and southwestern portions of the United States.


                                              95
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 96 of 112



        We believe we will be able to continue to grow our customer base in the
        continental United States and increase the backlog of work over the
        coming years.

       183.   The above statements made in the 1Q19 10-Q were materially false and

misleading when made because Defendants omitted to disclose material facts necessary to

make the statements that were made not misleading. Defendants omitted to disclose that:

(1) FEMA did not review or approve Cobra’s contract with PREPA leaving Mammoth at

heightened risk to not be reimbursed for the work it performed; (2) Mammoth knew

PREPA was not going to pay Cobra for the outstanding invoices; (3) Cobra’s ability to

secure additional work was at risk because it obtained its existing work by bribing FEMA

officials; (4) Cobra hired a FEMA employee who provided prior assistance with obtaining

work from PREPA at a salary nearly three times what she earned at FEMA, thereby placing

the Company in violation of the conflict of interest provision in Article 21 (¶¶ 45, 50) and

the Anti-Corruption provision in Article 49 of the Second PREPA Contract (¶¶ 47, 50); (5)

the FBI had obtained multiple warrants to seize the vast majority of Ellison’s assets, and

had, by the time of the 1Q19 10-Q seized nearly $5 million worth of Ellison’s assets (¶ 87).

Defendants either knew, or recklessly disregarded that the President of their most important

business segment was in the midst of a far-reaching federal investigation into how Cobra

obtained its PREPA contracts.

       184.   The 1Q19 10-Q was also false and misleading because under Item 1A Risk

Factors, Defendants stated “There have been no material changes to the Risk Factors

previously disclosed in our Annual Report on Form 10-K for the year ended December 31,

2018.” Thus, the 1Q19 10-Q risk factors were false and misleading when made because


                                            96
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 97 of 112




they omitted to disclose the risks described in paragraphs 172-75 above. The facts omitted

from the 2018 10-K, omitted again in the 1Q19 10-Q, were necessary in order to make the

statements made by Mammoth not materially misleading.

The May 2, 2019 Earnings Call

      185.   On May 2, 2019, Defendants held an earnings call with analysts and

investors. In addition to reiterating the false and misleading statements contained in the

1Q19 10-Q, discussed in paragraphs 182-84 above, Layton provided a financial update in

which he made the following false and misleading statement:

        As of March 31, 2019, we had $21 million in cash and $82 million in
        borrowing under our $185 million credit facility, resulting in total
        liquidity of $115 million, net of letters of credit. Pursuant to the terms
        of our original PREPA contract, once our 2018 Puerto Rico income
        tax returns are filed, which we currently expect to happen in mid-
        May, we're entitled to receive $45 million from PREPA related to a
        contractual income tax provision.

      186.   Layton’s statement that Mammoth would “receive $45 million from PREPA

related to a contractual income tax provision” was materially false and misleading because,

as discussed in paragraph 183 above, the Company was in violation of the conflict of

interest and Anti-Corruption provisions contained in Articles 21 and 49 of the First and

Second PREPA Contracts, rendering the prospects that PREPA would pay Mammoth the

funds highly unlikely. Making payment from PREPA even more unlikely, and as discussed

in paragraphs 84-87 above, a far-reaching federal investigation into Cobra’s procurement

of the PREPA contracts was fully underway – with Ellison already having met with FBI

and DHS OIG agents and having his assets seized and frozen. Informing investors that

Mammoth would receive the $45 million from PREPA without also disclosing the omitted


                                            97
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 98 of 112




facts that made receipt of the payment highly unlikely, rendered Layton’s statement

materially false and misleading.

Defendants False Certifications

       187.   The 3Q17 10-Q was signed by Defendants Straehla and Layton and included

certifications signed by Straehla and Layton as exhibits, which stated in pertinent part:

              1.     I have reviewed this Quarterly Report on Form 10-Q of
                     Mammoth Energy Services, Inc. (the “registrant”)

              2.     Based on my knowledge, this report does not contain any
                     untrue statement of material fact or omit to state a material fact
                     necessary to make the statements made, in light of the
                     circumstances under which such statements were made, not
                     misleading with respect to the period covered by this report.

       188.   Additionally, Defendants Straehla and Layton both signed Sarbanes-Oxley

certifications, certifying in pertinent part, that “[t]he information contained in the Report

fairly represents, in all material respects, the financial condition and results of operations

of the Company.”

       189.   Certifications signed by Defendants Straehla and Layton, substantially

similar to those described in paragraphs 187-88 above, were also attached to Mammoth’s:

2017 10-K; 1Q18 10-Q; 2Q18 10-Q; 3Q18 10-Q; 2018 10-K; and 1Q19 10-Q.

                     ADDITIONAL SCIENTER ALLEGATIONS

       190.   Defendant Ellison’s scienter can be strongly inferred from the facts from the

Indictment. Ellison engaged in activities such as providing Tribble with money, credit

cards, helicopter rides, and trips to support the strong inference that he bribed Tribble to

steer contracts and business to Cobra and Mammoth.



                                             98
          Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 99 of 112




         191.   Additionally, Ellison was in regular communication with Tribble whereby

she would send email communications from her FEMA email to her personal email and

then forward those emails on to Ellison. Ellison either knew, or recklessly disregarded, that

this communication with Tribble created a conflict of interest, or at least the appearance of

a conflict of interest, in violation of the PREPA contracts entered into between PREPA and

Cobra.

         192.   Moreover, Ellison arranged to have FEMA employee Patterson hired by

Cobra at approximately more than 3 times her FEMA salary. Patterson was working

directly on the PREPA contracts that were awarded to Cobra. Ellison caused Cobra to hire

Patterson, in part, as a favor to Tribble.

         193.   Ellison’s scienter can also be inferred from the fact that he lied to federal law

enforcement officials by stating that he had no personal relationship with Tribble, had

never taken her on a helicopter ride, and was found to have a copy of a competing

contractor’s RFP bid on his computer. Indictment ¶¶ 95, 119-20.

         194.   Ellison filed a declaration in a case related to the government’s seizure of his

assets in which he stated that his compensation was $300,000 for 2017 and $600,000 for

2018. Ellison also stated that he received “a substantial bonus in 2018,” though he did not

disclose the amount.

         195.   The government seized cash totaling nearly $4.9 million from Ellison, as well

as a $660,640 catamaran, a $30,000 pickup truck, and two tractors, which sell, used, for

over $100,000 each. Additionally, the government is seeking forfeiture of more than $2

million worth of real property purchased by Ellison in 2018, which, according to the


                                               99
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 100 of 112




government, “constitutes or is derived from proceeds traceable to” Ellison’s criminal

violations. It is more than a reasonable inference that Ellison engaged in bribing Tribble to

obtain large contracts for Cobra to enrich himself with a “substantial” 2018 bonus.

       196.   Ellison’s scienter can be imputed to Mammoth. Ellison knew, or recklessly

disregarded, that Mammoth was reporting to its investors that it obtained contracts from

PREPA, that those contracts were the largest driver of Mammoth’s revenue in the Class

Period accounting for 60% of overall 2018 revenues. Ellison knew, or recklessly

disregarded that Mammoth regularly discussed Cobra and the PREPA contracts in its SEC

filings. Mammoth also informed investors that it intended to focus more on its

infrastructure segment, Cobra, going forward underscoring the importance of Cobra to

Mammoth.

       197.   Ellison as President of Cobra also acted within the scope of his employment

at Cobra and Mammoth and he knew, or recklessly disregarded, that the illegal actions he

was undertaking was designed for and to benefit Mammoth.

       198.   Mammoth, as an entity, can be charged with knowing that the First PREPA

contract was amended to remove the provision that FEMA reviewed and approved the

contracts, such that Mammoth knew, or recklessly disregarded, that the removal of this

provision subjected Cobra to higher than normal risk of non-payment and PREPA was in

bankruptcy, was depending on FEMA to fund the reconstruction of the power grid, and if

FEMA did not approve the contracts, FEMA could ultimately determine to not reimburse

PREPA.




                                            100
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 101 of 112




       199.   In the E&E News article published on October 31, 2017, reported that “[a]

Cobra spokesman said the contract ‘imposes extensive disclosure obligations on Cobra in

favor of all appropriate governmental authorities’ and said there had been no requests to

change the language in the documentation.” Yet, the next day, Cobra signed an amendment

to the First PREPA contract removing certain contract language. Cobra and Mammoth

were attempting to downplay and divert attention from the objectionable contract

provisions in the contract.

       200.   Mammoth as an entity also paid for Ellison’s criminal defense lawyers at the

law firm of Norton Rose Fulbright. Ellison met with agents from the FBI and DHS OIG on

March 15, 2019 in connection with the federal investigation (¶ 84), that same day,

Mammoth’s general counsel abruptly resigned without any other employment lined up

(¶ 85) and the same day Straehla informed investors that they were “in the process of

winding down our operations in Puerto Rico.” Ellison had nearly all of his assets seized or

frozen in late-April of 2019. (¶ 87). Mammoth did not disclose the criminal investigation,

nor did it disclose that Ellison was terminated from his position with the Company on June

7, 2019, supporting the inference that Mammoth was attempting to cover up the

investigation and allegations of wrongdoing.

       201.   Mammoth conducted a secondary public offering, which was set in motion

just days after Ellison received non-public information from Tribble “that $200 million in

payments were being delayed and another work stoppage looming.” ¶¶ 77-83.

       202.   Straehla’s scienter can be inferred from the following facts: Straehla is the

CEO of Cobra where the bribery scheme was carried out.


                                           101
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 102 of 112




       203.    Straehla accompanied Ellison to Puerto Rico in October 2017 which is when

and where Cobra was awarded its first PREPA contract and the Indictment charges that the

improper relationship between Ellison and Tribble began in October 2017.

       204.    To assure investors that even though PREPA was in bankruptcy, FEMA

would make the payments to Cobra, Straehla publicly stated that “the contract is with

PREPA, but it was drafted and – in the room every step of the way with FEMA. So . . . it

does comply with FEMA reimbursement requirements” and “we wouldn’t have entered

this contract if we didn’t think . . . we’d get paid. And we feel very, very strongly about

that.” ¶ 54.

       205.    Twelve days after executing the First PREPA contract, on November 1,

2017, Straehla executed Amendment No. 1 to the contract, which removed the sentence

“By executing this Contract, PREPA hereby represents and warrants that FEMA has

reviewed and approved of this Contract, and confirmed that this Contract is an acceptable

form to qualify for funding from FEMA or other U.S. Governmental agencies.” ¶ 65. All

of this supports an inference that it was Tribble who Straehla was referring to when he said

that FEMA was “in the room every step of the way” in drafting the First PREPA Contract

– the procurement of which he stated occurred through his and Ellison’s joint effort.

Straehla also knew, or recklessly disregarded, that by deleting the provision in the First

PREPA contract that FEMA reviewed and approved the contracts that Cobra’s risk of non-

payment heightened considerably.

       206.    Almost immediately after the First PREPA contract was executed, Congress

and news reporters began to raise questions about the legitimacy of the contract award.


                                            102
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 103 of 112




Straehla defended Cobra and its conduct despite knowing that (1) the Cobra contract

contained the same questionable provision – no audits of profits and costs – that caused

Whitefish to have its contract terminated within days of signing and (2) FEMA did not

review or approve the contracts. Straehla therefore knew, or recklessly disregarded, that

there were irregularities in the PREPA contracts being awarded to Cobra similar to the

irregularities that were in the Whitefish contracts.

       207.   Straehla falsely tried to distinguish Cobra from Whitefish by falsely assuring

investors that Cobra had prior experience in utility restoration and that Cobra’s contracts

were different from the contract entered into between Whitefish as Cobra’s contracts did

not contain the objectionable provisions and that FEMA was “in the room” when the

contracts were agreed upon.

       208.   Plus, Straehla was on personal notice after receiving the McCaskill Letter on

December 1, 2017, that the United States Senate Committee on Homeland Security and

Governmental Affairs had concerns about Cobra’s procurement of the PREPA contracts. ¶

64. Then-Senator McCaskill emphasized that “it is imperative that any taxpayer dollars

used in this effort are spent effectively and are not subject to waste, fraud, or abuse.” The

McCaskill Letter further requested a multitude of information and documents, including

“[a]ll communications between Cobra and any employee or representative of the federal

government related to Cobra’s contract with PREPA.”

       209.   Straehla, as CEO of Cobra, either knew, or recklessly disregarded, that Cobra

hired Patterson in July 2018 which was either a conflict of interest with FEMA or created




                                             103
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 104 of 112




the appearance of a conflict of interest with FEMA, yet neither Mammoth nor Cobra

disclosed this conflict to FEMA.

       210.   Straehla had a direct line of communication with Ellison regarding events at

PREPA. Three days after Tribble sent Ellison an email on June 3, 2018 warning him that

$200 million in payments were being delayed, and another work stoppage was looming,

Straehla and Layton resurrected the secondary offering to permit Wexford and Gulfport to

sell four million shares of common stock. Straehla also informed Mammoth subsidiary

executives, at a meeting on June 18, 2018 which was attended by Layton, that PREPA was

“pushing back” on making payments to Mammoth. ¶ 81. This was the very information

Tribble shared with Ellison just a few weeks earlier. ¶ 82.

       211.   On June 29, 2018 Mammoth’s two controlling shareholders, Wexford and

Gulfport, sold $105 million and $50 million, respectively, of Mammoth common stock.

       212.   Layton’s scienter can be inferred from the following facts: Layton signed the

Form S-3/A to effectuate the sale of four million shares by Wexford and Gulfport on June

6, 2018, just three days after Ellison had received an email from Tribble warning him that

$200 million in payments were being delayed and another work stoppage was looming.

Layton sent a letter to the SEC on June 15, 2019 asking that the SEC accelerate the effective

date of the S-3/A to June 19, 2019 or as soon thereafter as possible. Layton attended the

June 18, 2018 meeting where Straehla informed attendees that PREPA was “pushing back”

on making payment to Mammoth. ¶ 81. As CFO of Mammoth, Layton was responsible for

paying close attention to the financials of Mammoth’s most important subsidiary, Cobra.

Layton therefore either knew, or recklessly disregarded that Cobra was having difficulties


                                            104
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 105 of 112




getting paid from PREPA when he took immediate and swift action to enable Wexford and

Gulfport to sell more than $150 million worth of Mammoth shares.

                           CLASS ACTION ALLEGATIONS

       213.   Lead Plaintiffs bring this action as a class action pursuant to Rule 23 of the

Federal Rules of Civil Procedure on behalf of a class of all persons and entities who

purchased or otherwise acquired Mammoth Energy common stock between October 17,

2017, and June 5, 2019, inclusive. Excluded from the Class are Defendants, directors and

officers of the Company, as well as their families and affiliates.

       214.   The members of the Class are so numerous that joinder of all members is

impracticable. The disposition of their claims in a class action will provide substantial

benefits to the parties and the Court. More than 34.8 million Mammoth Energy shares trade

on the NASDAQ.

       215.   There is a well-defined community of interest in the questions of law and fact

involved in this case. Questions of law and fact common to the members of the Class which

predominate over questions which may affect individual Class members include:

          a. Whether the Exchange Act was violated by Defendants;

          b. Whether Defendants made false or misleading statements and/or

              misrepresented material facts;

          c. Whether Defendants’ statements omitted material facts necessary in order to

              make the statements made, in light of the circumstances under which they

              were made, not misleading;




                                            105
          Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 106 of 112




             d. Whether Defendants knew or recklessly disregarded that their statements

                 were false and misleading;

             e. Whether the price of the Company’s stock was artificially inflated; and

             f. The extent of damage sustained by Class members and the appropriate

                 measure of damages.

          216.   Lead Plaintiffs’ claims are typical of those of the Class because Lead

Plaintiffs and the Class sustained damages from Defendants’ wrongful conduct alleged

herein.

          217.   Lead Plaintiffs will adequately protect the interests of the Class and have

retained counsel who are experienced in class action securities litigation. Lead Plaintiffs

have no interests that conflict with those of the Class.

          218.   A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.

                                 FRAUD ON THE MARKET

          219.   Lead Plaintiffs will rely upon the presumption of reliance established by the

fraud-on-the-market doctrine that, among other things:

             a. Defendants made public misrepresentations or failed to disclose material

                 facts during the Class Period;

             b. The omissions and misrepresentations were material;

             c. The Company’s common stock traded in efficient markets;

             d. The misrepresentations alleged herein would tend to induce a reasonable

                 investor to misjudge the value of the Company’s common stock; and


                                               106
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 107 of 112




          e. Lead Plaintiffs and other members of the class purchased the Company’s

              common stock between the time Defendants misrepresented or failed to

              disclose material facts and the time that the true facts were disclosed, without

              knowledge of the misrepresented or omitted facts.

       220.   At all relevant times, the markets for the Company’s stock were efficient for

the following reasons, among others: (i) the Company filed periodic public reports with the

SEC; and (ii) the Company regularly communicated with public investors via established

market communication mechanisms, including through regular disseminations of press

releases on the major news wire services and through other wide-ranging public disclosures

such as communications with the financial press, securities analysts, and other similar

reporting services. Lead Plaintiffs and the Class relied on the price of the Company’s

common stock, which reflected all information in the market, including the misstatements

by Defendants.

                                  NO SAFE HARBOR

       221.   The statutory safe harbor provided for forward-looking statements under

certain conditions does not apply to any of the allegedly false statements pleaded in this

Complaint. The specific statements pleaded herein were not identified as forward-looking

statements when made. To the extent there were any forward-looking statements, there

were no meaningful cautionary statements identifying important factors that could cause

actual results to differ materially from those in the purportedly forward-looking statements.




                                            107
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 108 of 112




                                  LOSS CAUSATION

       222.   On March 15, 2019 Straehla surprised investors by stating that Mammoth

was “in the process of winding down our operations in Puerto Rico, with the expectation

of leaving the island completely within the next 60 days.” Mammoth’s stock price fell 12%,

or $2.50 per share on March 15, 2019, in response to this news.

       223.   On May 24, 2019, investors began to learn of the illegal conduct which

allowed Cobra to obtain the PREPA contracts. That day The Wall Street Journal published

an article titled “FEMA Official Probed Over Puerto Rico Power Restoration,” in which it

reported that the FEMA Deputy Regional Administrator who oversaw FEMA’s response

to the damage caused by Hurricane Maria, Ahsha Nateef Tribble, was under investigation

by the Department of Homeland Security and had been placed on administrative leave over

allegations that she improperly steered work to Mammoth’s subsidiary, Cobra. The Wall

Street Journal’s story was published in the middle of the day on May 24, 2019 and

Mammoth’s stock price fell from its intra-day high of $12.40 per share to close at $11.74

per share, a 5% drop. Mammoths’ stock price had closed at $12.24 on May 23, 2019.

       224.   On June 5, 2019, at 3:44 pm The Wall Street Journal published another

article, titled “Puerto Rico Grid Contractor Caught Up in Federal Probes” in which it

reported that the “The Federal Bureau of Investigation and the Department of Homeland

Security’s Inspector General are looking into the work of a Mammoth Energy Services Inc.

subsidiary in Puerto Rico, examining how the Oklahoma City-based company came to

dominate the power restoration efforts there since 2017”. The article also reported that the

FBI had “opened a related criminal inquiry”. Mammoth’s stock price fell from its closing


                                            108
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 109 of 112




price on the prior day, $11.20 per share, to close at $9.53 per share on June 5 and continued

to fall to close at $6.11 per share on June 6, 2019, a 45% drop.

       225.   In the afternoon of September 10, 2019, the Department of Justice announced

that it arrested and charged Ellison, Tribble and Patterson in the PREPA Cobra bribery

scheme. Mammoth’s stock price traded at a high of $4.25 per share on September 10, 2019

and closed at $3.68 per share that day. On September 11, 2019 stock market analysts

downgraded Mammoth’s stock price and the stock closed at $3.55 that day and continued

to fall to $3.19 per share on September 13, 2019, for a total drop of $1.06 per share, or

25%.

       226.   All totaled, Mammoth’s common stock price fell by $9.31 per share, wiping

out almost $325 million in market capitalization.



                                      CAUSES OF ACTION

                                       Count I
 Violation of § 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                               (Against All Defendants)

       227.   Lead Plaintiffs repeat and re-allege each and every allegation contained

above as if fully set forth herein.

       228.   During the Class Period, Defendants disseminated or approved the false

statements specified above, which they knew or deliberately disregarded were misleading

in that they contained misrepresentations and failed to disclose material facts necessary in

order to make the statements made, in light of the circumstances under which they were

made, not misleading.


                                            109
        Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 110 of 112




       229.   Defendants violated § 10(b) of the Exchange Act and Rule 10b-5 in that they

(i) employed devices, schemes, and artifices to defraud; (ii) made untrue statements of

material fact and/or omitted to state material facts necessary to make the statements not

misleading; and (iii) engaged in acts, practices, and a course of business which operated as

a fraud and deceit upon those who purchased or otherwise acquired the Company’s

securities during the Class Period.

       230.   Lead Plaintiffs and the Class have suffered damages in that, in reliance on

the integrity of the market, they paid artificially inflated prices for the Company’s common

stock. Lead Plaintiffs and the Class would not have purchased the Company’s common

stock at the price paid, or at all, if they had been aware that the market prices had been

artificially and falsely inflated by Defendants’ misleading statements.

                                         Count II
                         Violation of § 20(a) of the Exchange Act
                          (Against The Individual Defendants)

       231.   Lead Plaintiffs repeats and re-alleges each and every allegation contained

above as if fully set forth herein.

       232.   The Individual Defendants acted as controlling persons of the Company

within the meaning of § 20(a) of the Exchange Act as alleged herein. By virtue of their

high-level positions at the Company, the Individual Defendants had the power and

authority to cause or prevent the Company from engaging in the wrongful conduct

complained of herein. The Individual Defendants were provided with or had unlimited

access to the documents where the false or misleading statements were made and other

statements alleged by Lead Plaintiffs to be false or misleading both prior to and


                                            110
           Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 111 of 112




immediately after their publication, and had the ability to prevent the issuance of those

materials or to cause them to be corrected so as not to be misleading.

                                  PRAYER FOR RELIEF

                WHEREFORE, Lead Plaintiffs pray for relief and judgment, as follows:

                (a)   determining that this action is a proper class action pursuant to Rule

23(a) and 23(b)(3) of the Federal Rules of Civil Procedure on behalf of the Class as defined

herein, and a certification of Lead Plaintiffs as class representatives pursuant to Rule 23 of

the Federal Rules of Civil Procedure and appointment of Lead Plaintiffs’ counsel as Lead

Counsel;

                (b)   awarding compensatory and punitive damages in favor of Lead

Plaintiffs and the other class members against all Defendants, jointly and severally, for all

damages sustained as a result of Defendants’ wrongdoing, in an amount to be proven at

trial, including pre-judgment and post-judgment interest thereon;

                (c)   awarding Lead Plaintiffs and other members of the Class their costs

and expenses in this litigation, including reasonable attorneys’ fees and experts’ fees and

other costs and disbursements; and

                (d)   awarding Lead Plaintiffs and the other Class members such other

relief as this Court may deem just and proper.

                              DEMAND FOR JURY TRIAL

                Lead Plaintiffs hereby demand a trial by jury in this action of all issues so

triable.




                                             111
       Case 5:19-cv-00522-J Document 93 Filed 03/09/20 Page 112 of 112



March 9, 2020                         Respectfully submitted,

                                      /s/ Jeffrey C. Block
                                      Jeffrey C. Block (pro hac vice)
                                      Jacob A. Walker (pro hac vice)
                                      Block & Leviton LLP
                                      260 Franklin Street, Suite 1860
                                      Boston, Massachusetts 02110
                                      (617) 398-5600 phone
                                      (617) 507-6020 fax
                                      jeff@blockesq.com
                                      jake@blockesq.com

                                      Lead Counsel for
                                      Lead Plaintiffs and the Class

                                      C. Michael Copeland OBA No. 13261
                                      Jones, Gotcher & Bogan P.C.
                                      3800 First Place Tower
                                      15 East 5th Street
                                      Tulsa, Oklahoma 74103
                                      (918) 581-8200 phone
                                      (918) 583-1189 fax
                                      mcopeland@jonesgotcher.com

                                      Local Counsel for
                                      Lead Plaintiffs and the Class




                                     112
